Citation Nr: 9913004	
Decision Date: 05/12/99    Archive Date: 05/21/99

DOCKET NO.  96-27 528A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for an injury to the 
right shoulder, underarm, and neck, colitis or 
diverticulitis, coronary artery disease, and carotid artery 
disease.  

2.  Whether new and material evidence has been submitted to 
reopen claims for entitlement to service connection for 
tuberculosis or other pulmonary disease, a low back disorder, 
ulcers, a disorder of the feet, a head injury, trench mouth, 
hearing loss and tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel


INTRODUCTION

The appellant had active military service from January 1952 
to December 1953. 

This appeal arose from a June 1996 rating decision by the 
Department of Veterans Affairs (VA) Boise, Idaho Regional 
Office (RO).  The RO determined that the appellant's claims 
for entitlement to service connection for an injury to the 
right shoulder, underarm, and neck, colitis or 
diverticulitis, coronary artery disease, carotid artery 
disease, and tinnitus were not well grounded.  The RO also 
determined that new and material evidence had not been 
submitted to reopen claims for entitlement to service 
connection for tuberculosis or other pulmonary disease, a low 
back disorder, ulcers, a disorder of the feet, a head injury, 
trench mouth, and hearing loss.  

In July 1996 the appellant asked that his hearing be 
considered his substantive appeal.  In October 1996 he 
submitted a letter indicating a desire to withdraw his 
appeal.  The hearing was accordingly canceled.  In March 1997 
his representative made an inquiry regarding the appellant's 
"pending claim."  He apparently stated that a Disabled 
American Veterans (DAV) representative held a personal 
hearing on his behalf in October 1996.  The RO notified the 
appellant that he had withdrawn his appeal and canceled his 
hearing.  The representative asked in April 1997 that the RO 
"reopen his appeal"  {emphasis added}.  A hearing was 
requested and held.  At the July 1997 hearing, the appellant 
testified that he was told by a VA employee that he did not 
have to appear for the hearing.  While this does not fully 
explain his letter withdrawing his appeal, it appears that 
his contention was that he did not intend to withdraw his 
appeal.  After the hearing the RO proceeded with the appeal.  
A supplemental statement of the case (SSOC) was issued, and 
the above listed issues were certified to the Board of 
Veterans' Appeals (Board).  

It appears that the RO either treated the appeal as 
reinstated or treated the appeal as not withdrawn.  The 
statute and regulations provide no clear guidance on how to 
proceed.  They only provide that the appellant may withdraw a 
substantive appeal before the Board issues a decision.  
38 C.F.R. § 20.204 (1998).  Because (1) the appellant has 
suggested that he did not withdraw his appeal, (2) there is 
some contention that he was mislead by a VA employee, (3) he 
indicated that he wished to continue with his appeal prior to 
issuance of a Board decision; and (4) it would work a 
hardship on the appellant to require that he perfect a new 
appeal after submitting a withdrawal, the Board will 
accordingly proceed with adjudication of the issues 
certified.  

As will be discussed in more detail below, the issue of 
entitlement to service connection for tinnitus was 
adjudicated in July 1983 and became final.  Therefore the 
issue before the Board is whether new and material evidence 
was submitted to reopen the claim for entitlement to service 
connection for tinnitus.  

At his hearing, the appellant has raised the issue of 
entitlement to service connection for a knee disorder claimed 
as torn cartilage of the knees.  He has also contended that 
hip problems were related to sleeping on the ground in 
service.  This may raise the issue of entitlement to service 
connection for a hip disorder.  These issues are referred to 
the RO for consideration.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).


FINDINGS OF FACT

1.  The claims for entitlement to service connection for an 
injury to the right shoulder, underarm, and neck; colitis or 
diverticulitis; coronary artery disease; and carotid artery 
disease are not supported by cognizable evidence showing that 
the claims are plausible or capable of substantiation.  





2.  The evidence submitted since June 1993 is new and bears 
directly and substantially on the issues of entitlement to 
service connection for tuberculosis or other pulmonary 
disease, a low back disorder, ulcers, a disorder of the feet, 
a head injury, trench mouth, hearing loss, and tinnitus.  

3.  The claims for entitlement to service connection for 
tuberculosis or other pulmonary disease; a low back disorder; 
ulcers; a disorder of the feet; a head injury; trench mouth; 
hearing loss; and tinnitus are not supported by cognizable 
evidence showing that the claims are plausible or capable of 
substantiation.  


CONCLUSIONS OF LAW

1.  The claims for entitlement to service connection for an 
injury to the right shoulder, underarm, and neck; colitis or 
diverticulitis; coronary artery disease; and carotid artery 
disease are not well grounded. 38 U.S.C.A. § 5107 (West 
1991).  

2.  Evidence received since the July 1993 decision wherein 
the RO denied the claims for entitlement to service 
connection for tuberculosis or other pulmonary disease, a low 
back disorder, ulcers, a disorder of the feet, a head injury, 
trench mouth, hearing loss, and tinnitus is new and material, 
and the claim for service connection are reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.104,(a), 3.156, 20.1103 (1998).  

3.  The claims for entitlement to service connection for 
tuberculosis or other pulmonary disease, a low back disorder, 
ulcers, a disorder of the feet, a head injury, trench mouth, 
hearing loss, and tinnitus are not well grounded. 38 U.S.C.A. 
§ 5107.  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for 
an injury to the right shoulder, 
underarm, and neck, colitis or 
diverticulitis, coronary artery disease, 
and carotid artery disease.  

Factual Background
Injury to the Right Shoulder, Underarm, and Neck

In April 1996 the appellant filed a claim for entitlement to 
service connection for a severe injury to the right underarm, 
shoulder and neck.  He claimed that this accident occurred 
during field training in Japan in 1952.

On his preinduction examination no abnormality of the right 
shoulder, underarm or neck was found.  In June 1952 the 
appellant reported pains in the right shoulder for about two 
years. An x-ray report noted that the articular surfaces were 
smooth and the joint space was well preserved.  There was no 
evidence of bone or joint pathology.  In July 1952 the 
appellant incurred lacerations and scratches to the face from 
diving into a shallow river.  There was no indication of any 
neck, shoulder, or underarm complaints or findings.  In 
November 1953, in connection with evaluation for swelling of 
the left side of his mandible, examination of the neck was 
negative.  On discharge in December 1953 no abnormality of 
the neck, shoulder or underarm was shown.  

A VA examination from 1955 showed the neck and shoulders to 
be normal.  A private medical report shows that the appellant 
complained of discomfort between the shoulders in September 
1963.  No diagnosis was made.  

Hospitalization reports from May and September 1972 and May 
1973 show no abnormality of the neck, shoulders or underarm.  

In a statement submitted in or around April 1993, the 
appellant maintained that while participating in ski training 
in Japan in service he ran into a tree, catching his right 
arm in the tree and injuring his armpit, his shoulder and his 
upper back.  

VA outpatient treatment records from 1983 to 1993 were 
received.  In March 1983 the appellant was seen for chronic 
complaints including neck pain.  There was no objective basis 
for his complaints.  It was felt that he was malingering.  On 
several occasions he underwent general examinations and his 
neck was found to be supple with full range of motion.  He 
was seen for knee complaints in June 1990.  It was noted 
incidentally that he also had left shoulder impingement.  

In July 1997 the appellant attended a hearing at the RO.  He 
testified that during ski training in Northern Japan in 
January or February 1953, he ran into a tree, catching under 
his arm and injuring his shoulder, neck, and the area between 
the shoulders.  He stated that since that time he had had 
problems.  

A request was made for additional records from the Des 
Moines, Iowa VA Medical Center (VAMC) but a response from the 
facility indicated that no records could be located for the 
appellant.  

Additional VA medical records from 1994 to 1996 were received 
from the Spokane VAMC.  These did not show any treatment of 
the shoulder underarm or cervical spine.  The appellant did 
have some exploration of a cyst of the throat.  


Colitis or Diverticulitis

It is noted that the appellant has a separate claim for 
entitlement to service connection for ulcers.  That claim is 
addressed below.  

On induction, no gastrointestinal (GI) abnormality was noted 
on examination.  A record from August 1953 notes treatment 
for food poisoning.  

The appellant returned to duty the next day.  On discharge in 
December 1953, no abnormality of the GI system - specifically 
colitis or diverticulitis -- was found.  

A VA examination was conducted in November 1955.  The 
appellant reported that he had stomach trouble in service 
with subsequent recurrent stomach trouble, bloating, 
belching, and some vomiting.  A GI series was negative.  The 
diagnosis was history suggestive of an ulcer with negative GI 
series, peptic ulcer not found.  There was no diagnosis of 
colitis or diverticulitis.  

Records from 1963 showed treatment for GI complaints.  
However, there was no diagnosis of colitis or diverticulitis.  

Hospitalization reports are of record from May 1972, May 1973 
and September 1973.  The appellant was treated for 
appendicitis and other abdominal complaints. During the 
appendectomy the entire low bowel was examined for the 
possibility of Meckel's diverticulum but none was found.  A 
barium enema was normal in September 1973.  There was no 
indication of colitis or diverticulitis.  

The appellant was hospitalized for abdominal pain in 1983.  
There was no diagnosis of colitis or diverticulitis.  No 
organic basis was found for the complaints.  He was felt to 
be malingering.  During clinic visits in April 1983 the 
veteran reported occasional stool retention.  He stated that 
he had had bowel problems since a sympathectomy, which was 
performed secondary to back pain.  No diagnosis of colitis or 
diverticulitis was made.  

In January 1990 the appellant complained of epigastric 
abdominal pain with intermittent nausea and vomiting.  He 
denied diarrhea, and stated that he had weight gain and good 
appetite.  There was a question of gastritis.  There was no 
indication of colitis or diverticulitis.  Other records from 
1990 show abdominal complaints, but neither colitis nor 
diverticulitis was diagnosed.  

A January 1991 hospitalization report shows that the 
appellant was admitted due to nausea, vomiting, and right 
upper abdominal epigastric pain.  A diagnosis was made of 
acute peptic duodenal ulcer.  This was confirmed with an 
upper GI series.  

The appellant continued to be seen in 1991 for abdominal 
complaints such as nausea, abdominal tenderness, and poor 
food digestion.  Examination of the rectum was negative.  
Stool was guaiac negative.  The symptoms were attributed to 
ulcer disease.  

The appellant continued to have the same symptoms into 1992.  
No new diagnoses were made.  An upper GI test was performed 
in March 1992 which was negative.  Subsequent guaiac testing 
was normal.  The symptoms were attributed to a resolved 
ulcer.  

The appellant was hospitalized for treatment of multiple 
problems in October 1992.  On admission, examination of the 
abdomen was suboptimal secondary to the veteran's inability 
to lie flat.  Stool was heme positive.  There was normal 
rectal tone.  A GI consultation was ordered to work up the 
heme positive stool.  An upper GI and air contrast barium 
enema were ordered but the appellant was unable to lie down 
so both studies stopped short.  There was no diagnosis of 
either colitis or diverticulitis.  In November 1992 the 
appellant reported that he was chronically constipated.  The 
positive occult blood result from October 1992 was noted.  
The impression was occult blood - source undetermined.  

The appellant was hospitalized in October 1993.  The past 
medical history was reviewed.  The appellant denied awareness 
of any blood per the rectum.  He denied nausea, constipation, 
and diarrhea.  The only impression was peptic ulcer disease.  
It was noted that earlier in the year the appellant was a no-
show for an upper GI test, a barium enema, and a flexible 
sigmoidoscopy.  There were no acute symptoms and his stool 
was guaiac negative.  Hematocrit was described as recently 
stable.  

Additional VA medical records from 1994 to 1996 were received 
from the Spokane, Washington VAMC.  During a hospitalization 
in July 1994, a diagnosis was made of status post GI bleed in 
January 1991.  

In March 1995 a computed tomography (CT) of the abdomen was 
requested.  An upper GI test was also ordered.  A treatment 
record from May 1995 indicated that these tests were 
negative.  The appellant reported abdominal upset and 
constipation.  He told the examiner that he had had the 
problems for more than 20 years.  After an examination, the 
assessment was chronic nonspecific GI complaints presumed to 
be irritable bowel syndrome.  

Later in May 1995 the appellant underwent a flexible 
sigmoidoscopy examination.  In a subsequent record it was 
noted that there was slight diverticulosis sigmoid and some 
redundancy of the descending colon segment.  Multiple tiny 
polyps were reportedly found.  A colonoscopy was recommended.  

In May 1996 it was noted that the appellant still had vague 
abdominal complaints.  He complained of gas.  It was noted 
that a prior upper GI from the year before was negative.  
Examination of the abdomen was negative.  A repeat upper GI 
test was performed which was negative.  

A repeat flexible sigmoidoscopy was performed in August 1996.  
Findings included six small (three millimeter) polyps with 
some red punctuation throughout.  

At the hearing at the RO in January 1997 the appellant 
reported that he had had problems with colitis since service.  
He felt that this had started in 1956.  He reported treatment 
at the Des Moines, Iowa VAMC.  

A request was made for additional records from the Des 
Moines, Iowa VAMC, but a response from the facility indicated 
that no records pertaining to the appellant could be located.  


Coronary and Carotid Artery Disease

The appellant filed a separate claim for peripheral vascular 
disease.  Entitlement to service connection for peripheral 
vascular disease was denied, and that issue is not on appeal 
to the Board.  

Service medical records are completely absent any diagnosis 
of coronary or carotic artery disease or any findings of 
abnormalities of the heart or arteries.  On induction, chest 
x-ray showed the heart to be normal in size, shape, and 
position.  Chest x-ray on discharge was negative.  No 
abnormality of the cardiovascular system was found on 
discharge.  Lab testing was negative.  

A VA examination from November 1955 showed a normal 
cardiovascular system.  

In 1972 the appellant was privately hospitalized for an 
appendicitis after which he started spitting blood and 
developed chest pain.  X-rays of the chest showed the heart 
and great vessels to be unremarkable.  The assessment was 
that he may have had a pulmonary embolism or infarct.  In 
September 1972 the appellant was hospitalized again for chest 
pain.  No heart disease was diagnosed.  The symptoms were 
attributed to bronchitis.  

In September 1973 the appellant filed a claim in which he 
reported, among other things, heart disease.  This claim was 
not adjudicated.  Private and VA medical records from the 
1960s were completely negative for any coronary or carotid 
disease.  

A bill for medical treatment from October 1983 notes a 
diagnosis of angina pectoris, questionably stable.  

VA treatment records from 1983 to 1993 were received.  These 
showed treatment for cardiovascular disease including carotid 
artery disease, and coronary artery disease. 

In April 1983 the appellant was tested for peripheral 
vascular disease.  He reported that he was using 
nitroglycerin.  The heart was superficially clinically 
examined on a few occasions in March and April 1983 and no 
abnormality was found.  The appellant did report that he 
smoked three packs of cigarettes per day.  

In December 1989 the appellant reported that he had had seven 
myocardial infarctions.  He refused cardiac catheterization.  
In January 1990 he reported intermittent nonexertional chest 
pain relieved with nitroglycerin.  The pain was not 
reproducible.  The chest pain was felt unlikely to be of 
cardiac origin. 

A VA Form 10-7131, Exchange of Beneficiary Information and 
Request for Administrative and Adjudicative Action, notes 
that the appellant was admitted to a VAH in April 1990.  The 
diagnosis was status post arterial bypass graft.  The 
hospitalization report shows that the primary reason for the 
hospitalization was for evaluation of claudication of the 
lower extremities.  It was noted that there was occlusion of 
the carotid artery that was stable, as well as a history of 
coronary artery disease and unstable angina pectoris, and a 
questionable history of myocardial infarction.  Carotid 
duplex examination showed 20 to 49 percent bilateral 
stenosis.  Angiography showed diffuse atherosclerotic 
disease.  On discharge he was placed on a low cholesterol 
diet.  

In July 1990 a heart murmur was diagnosed.  An 
echocardiograph was ordered to evaluate the valves and 
cardiac function.  The echocardiograph was performed in 
October 1990.  Echocardiograph results were interpreted in 
January 1991.  Left ventricle (LV) function, wall motion and 
valves appeared within normal limits.  There was evidence of 
slightly elevated left ventricular end diastolic pressure 
(LVEDP).  The examination was otherwise normal.  

In August 1991 the appellant was seen for multiple problems, 
including arteriosclerotic vascular disease and history of 
angina.  Bruits of the left side were noted on examination of 
the neck.  The assessment was arteriosclerotic vascular 
disease and angina with a recent episode of chest pain 
controlled with nitroglycerin.  

In February 1992 the appellant was seen again for chest pain 
off and on with radiating to the left arm, controlled with 
nitroglycerin.  He felt that he was having more frequent 
episodes.  Examination results were the same as on the prior 
examination.  The assessment was coronary artery disease with 
unstable angina.  A cardiac catheterization was scheduled.  
The veteran was to continue daily aspirin.  

A carotid Doppler was ordered in March 1992.  A follow-up in 
April 1992 indicated that the veteran refused catheterization 
and the Doppler was also not done.  The appellant was 
suspected to have coronary artery disease and moderate 
carotid stenosis.  

In June 1992 it was noted that the appellant refused 
operative treatment and only wanted medication.  He had 
bilateral moderate carotid disease and probable coronary 
artery disease.  Subsequent evaluations in 1992 were 
unremarkable.  

During hospitalization in October 1993 it was noted that the 
appellant had a right carotid bruit and there was a strong 
suspicion of carotid artery disease that reportedly had never 
been documented.  He smoked and was known to have elevated 
cholesterol.  He denied chest pain or other acute cardiac 
complaints although it was noted that he had been evaluated 
for chest pain in the past.  This was felt to be atypical and 
to positively represent coronary artery disease.  He did not 
want to pursue catheterization.  After an examination, the 
assessment was arteriosclerotic vascular disease affecting 
the legs, carotids, and possible coronaries.  

At the hearing at the RO in January 1997, the appellant 
reported that coronary artery disease started in service.  
His wife testified that pulmonary vascular disease started 
after a pulmonary embolism when his appendix was taken out.  
He stated that he was blacking out and having chest pains in 
service.  He maintained that he went to sick call for it and 
was told that it would worsen.  He reported that testing was 
done in Des Moines.  In a statement submitted at the hearing, 
the appellant asserted that he had a sickness related to 
tuberculosis in service that affected his heart.  

A request was made for additional records from the Des 
Moines, Iowa Medical Center, but a response from the facility 
indicated that no records could be located for the veteran.  

Additional VA medical records were received from the Spokane 
Medical Center.  There were a number of electrocardiograph 
(ECG or EKG) reports as well as treatment records from 1994 
to 1996.  The ECG's were all interpreted as being normal.  

In July 1994 the appellant was hospitalized.  He was 
intensively evaluated after presenting with complaints of 
right-sided amaurosis fugax.  He reported three to four 
episodes over the last few months of symptoms including 
sudden loss of vision in the right eye.  There were also 
complaints of right-sided weakness.  There were also 
complaints of claudication.  

The appellant's history was reviewed including the history of 
pulmonary embolism.  He reported stable angina with treatment 
for exercise induced angina consisting of nitroglycerin.  He 
reportedly was smoking and reported a 50-year habit.  
Examination of the heart was negative.  The history was felt 
to be compatible with a symptomatic right carotid lesion.  He 
was admitted for work up for carotid stenosis.  A carotid 
duplex revealed a D lesion on the right internal carotid 
artery.  His left side had a D lesion throughout.  A CT scan 
of the head did not show an infarct.  Transthoracic 
echocardiogram found no thrombus.  He underwent angiography 
to evaluated the right carotid stenosis.  There was no 
significant stenosis of the left carotid artery.  The 
appellant underwent a right carotid endarterectomy.  

The appellant was seen in February 1995 with complaints of 
near syncope.  He also reported that for four years he would 
veer to one side when walking.  The assessment was rule out 
carotid artery stenosis.  An ultrasound found no stenosis.  
In June 1995 it was felt that complaints of a dizzy or drunk 
feeling might be related to the veteran's dose of Doxazosin.  
It was noted that the medication could cause postural 
hypotension.  



Subsequent records noted a history of arteriosclerotic 
cardiovascular disease including coronary artery disease and 
disease of the carotid arteries.  

The appellant underwent a CT scan of the head in May 1996 due 
to complaints of dizziness.  According to a follow-up in July 
1996, the CT was reportedly negative.  The assessment was 
diffuse arteriosclerotic cardiovascular disease, and chronic 
dizziness. 

In August 1996 the appellant reported an increase in chest 
pain.  He reported that he was using more nitroglycerin.  An 
EKG was performed, which was normal.  The assessment was 
chest pain.  He declined more intensive testing.  


Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991). 

If not shown during srvice, service connection may be granted 
for coronary artery disease if found disabling to a 
compensable degree during the first post service year.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 1998);  
38 C.F.R. §§ 3.307, 3.309 (1998).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. This may be 
accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  

Each disabling condition shown by a veteran's service 
records, or for which service connection is sought must be 
considered on the basis of the places, types and 
circumstances of the veteran's service as shown by service 
records, the official history of each organization in which 
the veteran served, medical records and all pertinent medical 
and lay evidence. Determinations as to service connection 
will be based on review of the entire evidence of record, 
with due consideration to the policy of VA to administer the 
law under a broad and liberal interpretation consistent with 
the facts in each individual case.  38 C.F.R. 
§ 3.303(a)(1998).  

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes. This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date. For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "Chronic." When 
the disease identity is established (leprosy, tuberculosis, 
multiple sclerosis, etc.), there is no requirement of 
evidentiary showing of continuity. Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned. When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b)(1998).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  


Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  The presumptive 
provisions of the statute and contained in the VA regulations 
implementing them are intended as liberalizations applicable 
when the evidence would not warrant service connection 
without their aid.  38 C.F.R. § 3.303(d) (1998).  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service. This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progress of the condition. Aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. 
§ 3.306 (1998).  

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993). 

For a claim for service connection to be well grounded, there 
must be competent evidence of a current disability in the 
form of a medical diagnosis, of incurrence or aggravation of 
disease or injury in service in the form of lay or medical 
evidence, and of a nexus between in service injury or disease 
and current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  In addition, 
in the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant does not 
meet this burden by merely presenting his lay opinion because 
he is not a medical health professional and does not 
constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Lay assertions cannot 
constitute cognizable evidence, and as cognizable evidence is 
necessary for a well-grounded claim, Tirpak v. Derwinski, 2 
Vet. App. 6-9, 611 (1992), a claim based only on the 
veteran's lay opinion is not well grounded.

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that if the 
veteran fails to submit a well grounded claim, VA is under no 
duty to assist in any further development of the claim.  
38 U.S.C.A. § 5107(a); Gilbert v. Brown, 5 Vet. App. 91, 93 
(1993); Epps v. Gober, 126 F.3d 1464 (Fed.Cir. 1997); 
38 C.F.R. § 3.159(a) (1998).  See also McKnight v. Gober, 131 
F.3d 1483 (Fed.Cir. 1997).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis
Injury to the Right Shoulder, Underarm, and Neck

On the issue of entitlement to service connection for an 
injury to the right shoulder, underarm and neck, the Board's 
review of the evidentiary record discloses that there was no 
evidence of a skiing injury in service as claimed by the 
appellant, and no disorder of the underarm or neck was shown 
in service.  There is no presently diagnosed disorder of the 
underarm or cervical spine. See Brammer.  The veteran had 
post service treatment of the throat, but this treatment has 
not been related to his military service.  

With regard to the shoulder, there is a notation in a post 
service treatment record that the appellant has shoulder 
impingement.  The basis for this diagnosis is unclear.   A 
restatement of medical history by a medical examiner 
unenhanced by any additional medical comment by that 
examiner, does not constitute competent medical evidence as 
to diagnosis or etiology.  LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).  The Board is not persuaded that the appellant 
actually has a present shoulder disorder.  See Brammer.  

The appellant did complain of shoulder pain in service and it 
is noted that he dated the shoulder pain to prior to service.  
Based on the fact that the appellant clearly had shoulder 
symptoms prior to service there is some question of 
aggravation although it should be pointed out that since 
there is no evidence of a diagnosis of symptoms prior to 
service and no shoulder disorder was noted when the appellant 
entered military service, it is not clear that he had a 
preexisting disorder of the shoulder.  

In any event, there is certainly no evidence of an increase 
in any underlying shoulder disorder in service in view of the 
fact that no diagnosis of a shoulder disorder was even made 
in service.  

Also, a temporary flare up of symptomatology without evidence 
of worsening of the underlying condition does not constitute 
aggravation for the purpose of entitlement pursuant to 
38 C.F.R. § 3.306.  Hunt v. Derwinski, 1 Vet. App. 292 
(1991).  Therefore there is no basis for a finding of 
aggravation of a preexisting disability.  

Even if the appellant did not have a shoulder disorder prior 
to service, there is no basis for direct service connection.  
No chronic shoulder disorder was diagnosed in service.  The 
shoulder was normal on discharge.  Furthermore, there is 
insufficient evidence of a nexus between shoulder impingement 
(assuming that the appellant actually has shoulder 
impingement) and his active service.  38 U.S.C.A. § 3.303(b).  

The appellant reported that he was treated in service and has 
had symptoms since service, but this is not borne out by the 
post service treatment records.  Even presuming that the 
appellant's testimony is credible for the purpose of 
determining well groundedness, nonetheless there is an 
absence of medical evidence that symptoms described by him 
through the years are consistent with shoulder impingement. 
See Savage v. Gober, 10 Vet. App.  488 (1997).  The record as 
a whole does not tend to support that shoulder impingement or 
any other shoulder disorder had its inception in service.  38 
C.F.R. §3.303(d).


Colitis or Diverticulitis

Turning to the appellant's claim for entitlement to service 
connection for colitis (inflammation of the colon) or 
diverticulitis (inflammation of the diverticulum), disease, 
the Board finds the claim to be not well grounded. 

Neither disease was shown in service.  The only treatment was 
for food poisoning.  

The appellant has had post service GI complaints, but the 
only treatment close to service (1955) was for an ulcer.  He 
has had recent evaluation of the diverticulum and colon.  

It appears that findings were made of diverticulosis, polyps, 
and redundancy of the colon.  Presumed irritable bowel 
syndrome was also presumed.  Notwithstanding these findings, 
the record is devoid of a link between presently demonstrated 
findings and the appellant's active service. Even assuming 
that his contentions regarding treatment for colitis and 
diverticulitis is credible for the purpose of determining 
well groundedness, nonetheless there is an absence of medical 
evidence that symptoms described by him through the years are 
consistent with colitis or diverticulitis.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App.  488 (1997).  The 
record as a whole does not tend to support that colitis, 
diverticulitis, or polyps had its inception in service.  38 
C.F.R. §3.303(d).  


Coronary and Carotid Artery Disease

Turning to the appellant's claim for entitlement to service 
connection for coronary and carotid artery disease the 
Board's review of the evidentiary record discloses that 
neither disease was shown in service or for many years 
thereafter and the entire evidentiary record is devoid of a 
link between presently demonstrated coronary and carotid 
artery disease and active service.  

There was no evidence of chronic coronary or carotid artery 
disease in service, and there is insufficient evidence of 
continuity of symptomatology after service to link the 
present disease to service.  38 U.S.C.A. § 3.303(b).  

The appellant reported that he was treated in service and had 
symptoms since service but this is not borne out by any 
treatment records.  Even assuming that the appellant's 
testimony as credible for the purpose of determining well 
groundedness, there is an absence of medical evidence that 
symptoms described by the appellant through the years are 
consistent with the present coronary or carotid artery 
disease.  Savage v. Gober, 10 Vet. App. 488 (1997).  The 
record as a whole does not tend to support that coronary or 
carotid artery disease had its inception in service.  38 
C.F.R. §3.303(d).





In the absence of any competent medical evidence of a nexus 
to service, the appellant's claims are predicated on his own 
lay opinion.  He may report his symptomatology, but he does 
not have the competency of a trained health care professional 
to express opinions as to diagnosis and/or etiology of a 
disorder.  Assertions as to these matters are therefore not 
presumptively credible.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  

As it is the province of trained health care professionals to 
enter conclusions that require medical opinions as to 
causation, Grivois, the veteran's lay opinion is an 
insufficient basis upon which to find his claims well 
grounded.  Espiritu.  

Accordingly, as well-grounded claims must be supported by 
evidence, not merely allegations, Tirpak, the appellant's 
claims for entitlement to service connection for an injury to 
the right shoulder, underarm and neck, colitis or 
diverticulitis, coronary artery disease, and carotid artery 
disease must be denied as not well grounded.  

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish well grounded claims, 
and the veteran has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claims. McKnight v. Gober, 131 
F.3d 1483 (Fed.Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).  

As the claims for service connection are not well grounded, 
the doctrine of reasonable doubt has no application to the 
veteran's case.  






II.  Whether new and material evidence 
has been submitted to reopen claims for 
entitlement to service connection for 
tuberculosis or other pulmonary disease, 
a low back disorder, ulcers, a disorder 
of the feet, head injury, trench mouth, 
hearing loss and tinnitus.

Factual Background
Tuberculosis or Other Pulmonary Disease

Service medical records show no diagnosis of tuberculosis or 
of any other pulmonary disease.  

On preinduction examination, the lungs were normal.  Chest x-
ray was normal.  There was no evidence of reinfective 
tuberculosis.  In February 1952 the veteran was treated for a 
viral upper respiratory infection.  There was no indication 
of lung involvement.  In September 1953 the appellant was 
treated for common cold but there was no indication of lung 
involvement.  On discharge examination in December 1953 the 
lungs were found to be normal, as was a chest x-ray.  

The appellant underwent a VA examination in November 1955.  
There was no history of cough or expectoration, and there 
were no positive findings indicated.  No diagnosis of a lung 
disorder was made.  A chest x-ray showed no evidence of 
infiltration, consolidation or pleural effusion.  

A private hospitalization report from May 1973 showed the 
chest to be clear to percussion and auscultation.  

In September 1973 the appellant filed a claim in which he 
reported inter alia, "lung disease."  





In an April 1976 statement, the appellant reported that he 
had a calcified tumor of the left lung from past 
tuberculosis.  He asserted that his chest bothered him since 
1953.  In May 1976 the appellant submitted a written 
statement requesting service connection for tuberculosis.  He 
claimed treatment in September 1953.

In April 1980 the appellant filed a claim for entitlement to 
service connection for a lung condition.  He asserted that he 
received treatment in September 1953.  

Entitlement to service connection was denied in July 1980 for 
a lung disorder.  The RO notified the appellant that his 
claim had been reviewed based upon all of the evidence of 
record.  Available records showed no treatment for a lung 
condition during service; nor was any lung disorder recorded 
in his discharge examination.  The appellant was informed 
that he would have to submit evidence that a lung disorder 
was incurred in or aggravated by service and that there were 
residuals of the disorder.  A statement of procedural and 
appellate rights was provided.  

The appellant submitted a statement in the nature of a claim 
for entitlement to service connection for multiple conditions 
in March 1983.  He made no reference to tuberculosis or any 
other pulmonary disorder.  

A confirmed rating decision was issued in July 1983.  There 
was no apparent decision made on the rating decision itself 
with regard to a pulmonary disorder although a lung condition 
was coded at the bottom of the rating decision as a 
nonservice connected disorder.  

In the July 1983 notification letter pertaining to the rating 
action the RO wrote that the appellant's statement did not 
warrant any change in the prior determination with regard to 
the issue of entitlement to service connection for a lung 
condition.  The statement included a summary of procedural 
and appellate rights.  




In a statement submitted in or around April 1993 the 
appellant wrote that he had tuberculosis as a child.  He 
asserted that in service he had to sleep outside in the cold 
weather in Korea.  He maintained that he presently had about 
40 percent oxygen in his blood and required a prescription 
for oxygen.  He stated that his lung disorder was aggravated 
by his service.  

The RO sent a letter to the appellant in April 1993 informing 
him that service connection was previously considered and 
denied for a lung condition.  He was notified that in order 
for the prior decision to be reopened he would have to submit 
new and material evidence not previously considered showing 
existence of the disability during service or within one year 
after discharge.  

The appellant was notified in June 1993 that because he had 
not submitted new and material evidence as requested in April 
1993, his claim was disallowed.  He was provided with a 
summary of his procedural and appellate rights.  

In November 1995 the appellant filed a claim for entitlement 
to service connection for inactive tuberculosis.  

In or around the date of the claim, the appellant submitted a 
packet of medical records only some of which were pertinent 
to the claim for entitlement to service connection for a lung 
disorder.  These records including an x-ray of the shoulder 
from service, treatment notes from April 1963 to June 1963 
pertaining to treatment of the back, medical records from 
July 1963 to January 1965 showing treatment of the back, 
medical records from May and June 1970 showing treatment of 
the back, hospitalization records from May 1972 and September 
1972 pertaining to treatment for appendicitis with embolism 
or pneumonitis, and bronchitis, VA hospitalization reports 
from May 1973 and September to October 1973 showing treatment 
of the back, and a chest x-ray from June 1980.  

In May 1972 the appellant was treated for appendicitis.  He 
reportedly started spitting blood and developed chest pain.  
He was evaluated for pulmonary embolism versus pneumonitis.  
Chest x-ray findings were consistent with either pneumonitis 
or an early infarct.  The former was felt to be more likely.  
The lungs were otherwise clear.  There was a calcified nodule 
in the left lung that was felt to be an old granuloma.  
Several repeat x-rays were taken.  It was felt that the 
process had spread some.  The diagnosis was widespread 
pneumonitis, although it was noted that an underlying infarct 
could not be excluded.  On the discharge summary the author 
of the report commented that there was considerable doubt as 
to the etiology of the veteran's right chest problems.  The 
problem behaved as if it was a pulmonary pneumonitis but no 
organism could be cultured.  However, the suddenness of onset 
and hemoptysis were suggestive of pulmonary infarct.  

In September 1972 the appellant was admitted with a complaint 
of severe chest pain. After examination, the impression was 
bronchitis.  It was noted that the appellant had a long 
history of serious pulmonary disease.  Chest x-rays showed 
pneumonitis, infarction, or embolus.  

During the September 1973 hospitalization, the appellant gave 
a history of having had pneumonia once, pneumothorax 
following an injury two years before, and a right lung 
infarction following appendectomy in 1972.  He also 
maintained that a doctor had told him that he had 
tuberculosis but that he had warded it off.  Chest x-rays 
showed a slight increase in the left ventricle. There was a 
small areas of infiltration in the right second interspace 
and an infiltration in the right hilus that was felt to 
probably be the result of an acute inflammatory process.  
There was a solitary Ghon tubercle in the left lower lobe.  
Repeat chest films showed some infiltration in the middle 
third of the right lobe which had the appearance of 
inflammatory residual.  Sputum revealed pneumococci on 
culture.  

The 1980 chest x-ray showed an eight millimeter round nodule 
in the third anterior interspace.  The radiologist was nearly 
certain that this was an old calcified granuloma.  The 
impression was subsegmental areas of atelectatic change.  
There was a possibility of pneumonitis and a possibility of 
infarcts could not be excluded.  

The RO notified the appellant in December 1995 that service 
connection was previously denied for a lung disorder.  The 
appellant was informed that in order for the prior decision 
to be reconsidered, he would have to submit new and material 
evidence. 

In January 1996 the appellant filed a notice of disagreement 
(NOD) with the December 1995 rating decision.  The RO 
informed the appellant that his NOD could not be accepted.  
He was informed that if additional evidence was received, the 
RO would make a determination as to whether it was sufficient 
to reopen the claim.  In March 1996 the appellant was 
informed that because he did not submit new and material 
evidence, his claim was denied.  The appellant submitted a 
letter in March 1996 informing the RO that he had received 
treatment at the VAMC in Spokane, Washington.  

A report of contact from the VAMC in Spokane indicated that 
the appellant's clinical file had been transferred to the 
VAMC in Portland, Oregon.  The medical records were 
requested.  The appellant was informed of this fact.  

VA treatment records from 1983 to 1998 were received.  On an 
examination in March 1983 the lungs were clear.  

In April 1983 the appellant was seen for multiple complaints 
including evaluation of the lungs.  The lungs were clear.  
The diagnosis was no disease found.  He was examined again a 
few days later for multiple complaints including increased 
shortness of breath and a chronic productive cough.  No 
positive results were indicated and no diagnosis of a lung 
disorder was made.  The same month the veteran was 
hospitalized for multiple somatic complaints including chest 
pain.  These were felt to have no organic basis and were 
attributed to malingering.  The examination was unremarkable.  
Pulmonary function tests were in excess of predicted values.  



In 1989 the appellant was seen for multiple complaints.  He 
reported some difficulty breathing and reported a history of 
a tumor of the lung.  He also reported that he had a 
collapsed right lung.  He was a smoker.  There were no 
apparent positive findings with regard to the lungs.  The 
relevant diagnoses were multiple somatic complaints and 
smoker.  A chest x-ray was ordered. 

In January 1990 the appellant was seen for multiple 
complaints including nonexertional chest pain.  The lungs 
were clear.  No diagnosis of a lung disorder was made.  In 
February 1990, the appellant reported a history of chronic 
obstructive pulmonary disease (COPD).  

The veteran was hospitalized in April 1990, primarily for a 
claudication workup.  While there, he reported smoking one to 
two packs of cigarettes a day for 30 years. A diagnosis of 
COPD was made.  

In June 1990 the appellant reported sharp jabbing chest 
pains.  The lungs were clear.  No diagnosis was made with 
regard to the lungs.  The lungs were clear on examination in 
July 1990.  

The appellant was seen in November 1990 for some dizziness.  
A few rales were heard on examination of the lungs.  No 
diagnosis was made with regard to the lungs.  Later that 
month the appellant was seen for congestion with a productive 
cough.  The diagnosis was bronchitis.  

During a VA hospitalization for other problems in January 
1991, the appellant reported a history of mild emphysema.  He 
reported smoking since age two and a half, probably several 
packs a day for over 100 pack-years.  He had a history of a 
pulmonary embolus, post appendectomy in 1972.  The lungs were 
unremarkable except for moderately decreased breath sounds. 


During clinic visits in February and April 1991, the lungs 
were clear.  In June 1991 it was again noted that the veteran 
had a history of COPD.  The appellant was starting a "stop 
smoking class" in August 1991.  Records from August 1991 
showed the lungs to have been clear.  

In November 1991 the appellant complained of chest pain and a 
sensation of not getting air if he hurried too much.  No 
examination findings were made with regard to the lungs, and 
no diagnosis was offered.  

The appellant was seen for chest pain in February 1992.  The 
assessment was coronary artery disease.  The lungs were clear 
on examination.  Tobacco abuse was also diagnosed.  It was 
again emphasized that the veteran should stop smoking.  The 
appellant was seen for possible pneumonia in March 1992.  He 
denied chest pain.  On examination there were decreased 
breath sounds.  Chest x-ray was negative for pneumonia.  The 
impressions were bronchitis and nicotine dependent.  

During a follow-up for cardiovascular problems in July 1992, 
the lungs were clear but there was somewhat decreased flow.  
A diagnosis of COPD was made.  It was noted that the 
appellant was still smoking.  

The appellant was hospitalized in October 1992 for multiple 
problems.  The lungs were clear.  A chest x-ray showed no 
change since 1990.  There was a calcified nodule in the left 
lung.  A diagnosis of COPD was made.  

In December 1992 the appellant was seen for possible 
bronchitis.  He reported a cough for three days with white 
sputum and chill and fever.  He claimed to have a "cystic 
fibrosis tumor" secondary to tuberculosis.  He admitted to 
smoking three to four packs of cigarettes per day.  The lungs 
were clear with a prolonged expiratory phase.  The impression 
was bronchitis.  

During a hospitalization for a painful left lower extremity 
in November 1993, the history of COPD was noted, as was the 
appellant's smoking habit.  He denied dyspnea, hemoptysis or 
other pulmonary complaints.  There was no pleurisy.  

Under the cardiac evaluation it was noted there had been 
complaints of chest pain in the past.  After an examination, 
a diagnosis of COPD was made.  

The appellant attended a hearing at the RO in July 1997.  He 
reported that he had quite of bit of trouble with 
tuberculosis including coughing and pains in the chest.  He 
reported that in service he had blood in his sputum and after 
service he continued to have blood in the sputum.  He added 
that he had a calcified tumor in the right lung and three in 
the left lung.  He testified that he had tuberculosis before 
service but he contended that it was aggravated in service 
from the weather and sleeping on the ground.  

At the hearing the appellant also submitted a written 
statement.  He contended that initially he was not eligible 
for service due to prior tuberculosis.  The appellant wrote 
that he was tested at a mobile unit in Iowa City for 
tuberculosis at the age of 16.  He stated that nodules were 
found in his lungs at that time.  However subsequently he was 
drafted and allowed to serve.  He stated that soon after 
entering service he became sick with a high fever.  He felt 
that this sickness was caused by tuberculosis and affected 
his lungs.  He stated that his pulmonary embolism was due to 
tuberculosis.  

Additional VA treatment records from 1994 to 1996 were 
received.  The appellant was hospitalized in July 1994 for 
multiple disorders including COPD. There was a history of 
smoking two and a half packs of cigarettes a day for over 50 
years.  Examination of the chest showed bibasilar rales.  

In March 1995 the appellant attended a follow-up for multiple 
problems including COPD.  The lungs were clear with decreased 
flow.  A report from May 1995 notes that a chest x-ray was 
stable.  In June 1995 a benign lipoma was removed from the 
chest wall.  There was no indication that this affected the 
lungs.  During a visit in July 1995 the lungs were clear.  A 
diagnosis of COPD was made.  



Subsequently, the lungs were evaluated on a number of 
occasions during medical visits for various problems.  They 
were overwhelmingly found to be clear.  COPD was diagnosed.  

In August 1996 the appellant was evaluated for increased 
chest pain.  On examination of the lungs there were a few 
rhonchi.  Flow was good.  The appellant was advised to quit 
smoking.  


Low Back Disorder

The appellant's low back was normal at the time of his 
induction.  It is noted that at that time, he was only days 
away from his 21st birthday.  

Service records show that in February 1952, the appellant was 
treated for complaints of low back pain.  He reportedly had 
injured his back in civilian life.  X-rays were ordered.  
Another record from February 1952 noted complaints of back 
pain since an injury a year and a half before.  In March 1952 
the appellant complained of a backache.  X-rays were 
reportedly negative.  In June 1952 the appellant reported 
pain in the left sacroiliac joint.  X-rays of the sacrum and 
sacroiliac joints failed to reveal evidence of pathological 
change.  In July 1953 the appellant reported back pain along 
with frequency and urgency of urination.  Testing appeared to 
have been negative.  On discharge, no abnormality of the 
lower back was noted.  

On VA examination in November 1955, the appellant could stoop 
readily and there was full range of spinal motion without 
fixation or spasticity.  

The appellant filed a claim for entitlement to service 
connection for a "back condition" in June 1963.  He 
reported a date of onset of October 1962. 

In July 1963 records of a Dr. Thornton were received.  The 
diagnosis was soft degenerated disc at L5/S1 on the left.  A 
report from April 1963 was attached.  

The appellant reported to the doctor at that time that he was 
in an accident on a tractor and corn picker on the last day 
of October or first day of November 1962.  He reported that 
he was thrown over the top of the engine onto the drive gear 
and was hit in the area of the right hip.  He told the doctor 
that at the time he was unable to walk and was quite 
uncomfortable.  He reported that x-rays were taken and he was 
provided with a back brace by a Dr. Monsinger.  He reported 
that he had stiffness, soreness and sharp pains in the low 
back with some pain into both legs to below the knees.  He 
told the doctor that he was first told that he had torn back 
muscles and then was told that he had an injury to the 
vertebra and that several were out of place.  He added that 
in the past he had occasionally wrenched his back.  He 
reported that a long time ago he had been told he had a back 
sprain.  

An examination was performed and X-rays were taken showing 
mild right low lumbar scoliosis, asymmetry of the fourth and 
fifth lumbar articular facets, and narrowing of the L5/S1 
interspace.  There was no definite deformity of the lamina at 
L4 or L5.  No bony injury or dislocation was seen.  The 
doctor diagnosed a herniated disc at L5-S1 on the right.  A 
myelogram was ordered.  

The myelogram was performed in May 1963 and was interpreted 
as negative for disc pathology.  A discogram was ordered in 
June 1963 and revealed a disc lesion at L5/S1.  The appellant 
underwent a laminectomy and a soft degenerated disc at L5/S1 
was removed.  A postoperative note from June 1963 indicated 
that the appellant was symptom free.  

The service department reported in August 1963 that no 
additional medical records could be found. 

In August 1963 the RO issued a rating decision denying 
entitlement to service connection for a spinal condition.  
The RO found that the appellant suffered a back injury after 
service.  

The appellant was notified by letter of the decision and of 
his procedural and appellate rights.  He was notified that 
service records did not show treatment for postoperative 
herniated disc.

In July 1973 the appellant filed a claim for unspecified 
benefits.  He reported VA and private hospitalizations in May 
and June of 1973.  The records were requested.  

The VA hospitalization report noted admission for severe low 
back pain after lifting a 25-pound object.  The appellant 
reported a laminectomy and excision of a herniated lumbar 
nucleus pulposus about 8 years before.  He denied lower 
extremity numbness or tingling but reported weakness in the 
right lower extremity.  There were several positive 
examination findings.  Pelvic traction and bedrest did not 
improve his symptoms.  A myelogram showed extrinsic pressure 
at L5/S1.  The appellant requested discharge rather than 
accept a referral to a neurosurgeon.  

In August 1973 the RO denied entitlement to nonservice 
connected pension benefits.  

Private hospitalization records from May 1973 were received.  
A report indicates that the appellant was going to undergo a 
laminectomy for management of disc disease.  The assessment 
was ruptured lumbar intervertebral disc on the right.  He 
underwent a laminectomy and excision of a ruptured 
intervertebral disc at L5/S1 on the right.  He signed himself 
out on the second postoperative day.  His condition was 
essentially unknown at that time.  

In September 1973 the appellant filed a claim in which he 
reported that he had a back injury with two surgeries.  He 
added that he was going to have additional surgery.  

A VA hospitalization report was received showing 
hospitalization during September 1973 and October 1973.  

The diagnoses were severe back pain, etiology undetermined 
and observation for herniated nucleus pulposus L4, L5, S1, 
not found.  The appellant underwent an exploratory 
laminectomy of L4/5 and L5/S1 on the right.  

The report indicates that after the appellant's last surgery 
he continued to have low back pain and numbness in the right 
lower extremity aggravated by bending, straining, coughing 
and sneezing.  

There were numerous positive findings and he complained that 
he was receiving virtually no relief from any of the 
medications provided to him.  During the operation no 
pathology was found, but scar tissue was removed and the dura 
was extensively decompressed.  He was given an irregular 
discharge when he left against medical advice.  

The September 1973 claim was construed as a claim for 
nonservice connected pension, entitlement to which was 
granted in November 1973.  

In April 1976 the appellant submitted a written statement 
asserting that he received treatment for a back condition in 
service.  

In May 1976 the appellant submitted a written statement 
requesting service connection for a back disorder.  He 
claimed treatment in January 1952.  

The RO notified the appellant the same month that service 
connection was previously denied for a back condition.  He 
was informed that he was required to submit evidence to 
support his claim.  

In April 1980 the appellant filed a claim for entitlement to 
service connection for a back disorder.  He asserted that he 
received treatment in 1952.  

Entitlement to service connection was denied in July 1980 for 
a back disorder.  The RO notified the appellant that his 
claim had been reviewed based upon all of the evidence of 
record.  

The appellant was informed that entitlement to service 
connection for a back disorder was previously denied in 
August 1963.  There was no record of a herniated disc in 
service.  The appellant was notified that to reopen his 
claim, new and material evidence was required to show that a 
back disorder was incurred in or aggravated by military 
service and existed continuously to the present.  A statement 
of procedural and appellate rights was provided.

In March 1983 the appellant submitted a statement claiming 
entitlement to service connection for a back disorder.  He 
asserted that he went into service with some back problems 
but throughout his military service they were aggravated and 
became worse.  He maintained that he received treatment in 
service in 1952.  He averred that "the condition" 
deteriorated over the years and he added that he underwent 
surgery about 10 years before.  

A confirmed rating decision was issued in July 1983.  This 
decision does not include any decision with regard to the 
back.  However, postoperative herniated disc with severe back 
pain was coded as a nonservice connected disability on the 
rating action.  The accompanying notification letter from 
July 1983 notes that the appellant's statement did not 
warrant a change in the prior determination with regard to 
the issue of entitlement to service connection for a back 
condition.  

In or around April 1993 the appellant submitted a handwritten 
statement.  He stated that he was drafted in 1951, but 
service was deferred due to a back injury he suffered on the 
job.  The appellant maintained that in service he had to 
carry a heavy backpack and walk a lot in sand, causing damage 
to his low back.  The appellant stated that his back hurt all 
the time in service.  The appellant asserted that his number 
two disc was "completely gone" and that this was evidence 
of aggravation of his back in service.  

The RO sent a letter to the appellant the same month 
informing him that service connection was previously 
considered and denied for a herniated disc with back pain.  

The appellant was notified that in order for the prior 
decision to be reopened he would have to submit new and 
material evidence not previously considered showing existence 
of the disability during service or within one year after 
discharge.

The appellant was notified in June 1993 that because he had 
not submitted new and material evidence as requested in April 
1993, his claim was disallowed.  He was provided with a 
summary of his procedural and appellate rights.

In November 1995 the appellant filed a claim for entitlement 
to service connection for a low back disorder.  

In or around November 1995, the appellant submitted a packet 
of medical records.  The records have been listed above.  
Relevant records are described below.  

Treatment records from July 1963 to January 1965 showed 
visits for back and lower extremity symptoms.  There were 
various positive results.  In October the doctor commented 
that the appellant was doing well objectively.  His 
subjective complaints were felt to be a product of a nervous 
makeup.  By April 1964 the appellant was discharged.  There 
were no objective findings.  His complaints were felt to be 
functional.  

In January 1965 the appellant was seen for a flare-up.  After 
examination, the doctor commented that very little could be 
objectively found to account for the subjective complaints.  
He acknowledged a possibility that the appellant was 
developing rheumatoid spondylitis.  

Records from 1970 show that the appellant was seen at the 
Iowa Methodist Hospital outpatient department for complaints 
of pain or discomfort in the back and right leg.  He reported 
that he had had problems since surgery in June 1963.  He 
reported that he was a sheet metal worker and traveled 
considerably for work.  He did not recall any recent 
additional injuries.  

An examination was performed.   X-rays showed no changes.  
There was a neural arch on the left.  The appellant's 
symptoms were felt to be of a myofascial nature.  A disc was 
felt to be unlikely.  The impression was a recurrent back 
strain with a large psychosomatic background present.  He 
noted that there was considerably less objectively than 
subjectively.  

The appellant was readmitted in June 1970 for back and right 
leg pain.  He had restriction of forward bending with 
discomfort in the right lower extremity.  Straight leg 
raising tests were markedly positive.  It was questionable 
whether or not sensations followed a definite nerve pattern.  

The RO notified the appellant in December 1995 that service 
connection was previously denied for a low back disorder.  In 
January 1996 the veteran filed an NOD with the decision.  The 
RO informed the appellant that his NOD could not be accepted, 
and then in March 1996, he was informed that because he did 
not submit new and material evidence his claim was denied.  

Based on a statement from the appellant, records were 
requested from the VAMC in Spokane, but the VAMC responded 
that the appellant's clinical file had been transferred to 
the VAMC in Portland, Oregon.  The medical records were 
requested.  The appellant was informed of this fact.  

VA treatment records from 1983 to 1993 were received.  In 
March 1983 the appellant was seen at the VA clinic in Spokane 
for multiple chronic complaints including mild back pain.  A 
very brief examination was unremarkable.  The diagnosis was 
chronic back pain.  The appellant was hospitalized.  The 
diagnosis was multiple somatic complaints without organic 
basis.  It was the opinion of the physician and a 
psychologist that the appellant was malingering.  X-rays 
showed evidence of an old fracture of the left acetabulum and 
pubis that was well healed.  There was also evidence of the 
previous L5-S1 laminectomy.  Beyond that there were only 
minor changes in various areas of the spine that were not 
felt to have any clinical significance.  

The appellant continued to complain of back pain in April 
1983.  He reported back pain for 20 years as well as pain 
radiating into the left leg.  He reported that it was 
constant and was increased with cold, walking, sitting, and 
coughing. He also reported right leg instability and 
occasional stool retention and urinary incontinence.  An 
examination was performed.  The assessment was chronic low 
back pain with a question of left sciatica.  Later that 
month, he was seen for bilateral lower extremity pain 
aggravated by walking and standing.  Symptoms were felt to be 
due to neurospinal disease.  

The appellant was seen for multiple complaints in December 
1989 including back pain.  The spine was tender.  Reflexes 
were 2+.  The assessment was multiple somatic complaints.  

The appellant underwent a workup for low back pain and lower 
extremity pain in January 1990.  He reported that one of his 
operations took place in the 1950's.  He could not recall 
specific years.  On examination the appellant had a normal 
gait.  Range of motion was normal with no spasm.  He was 
noted to have given bizarre reactions during the examination.  
The examiner felt that there was a marked functional 
component.  X-rays showed the prior laminectomies and 
narrowing of the L5-S1 interspace.  The impression was 
degenerative disc disease at L5-S1, prior laminectomies, and 
functional overlay.  There was no evidence of root 
compression.  

The appellant had several evaluations for complaints of leg 
pain.  It was felt that the leg pain could be due to a 
vascular disorder.  Eventually vascular disease was 
diagnosed.  However the appellant's leg symptoms were 
attributed in February 1990 to complicated disc trouble.  

The appellant was seen through April 1990 and 1991 for back 
pain and lower extremity symptoms.  


During a visit in April 1992, the appellant reported that he 
injured his back in a fall at age 20.  He stated that he 
underwent his first surgery at age 28 or 29, which was a 
diskectomy at L4-5.  An examination was performed.  X-rays 
showed a total laminectomy at L5, degenerative disc disease 
at L5-S1 and L2-3, and spondylosis.  A TENS unit was 
provided. 

The appellant continued to have leg symptoms attributed to 
arteriosclerotic vascular disease.  He also had knee and foot 
problems that were separately evaluated.  

In October 1992 the appellant was seen for complaints of back 
pain and pain down the right leg after getting up from the 
sofa.  The assessment after examination was low back pain - 
chronic degenerative disease with sciatica.  

An associated report notes that x-rays showed disc changes at 
L2-3 and L5-S1.  About a week later the appellant was 
hospitalized at a VAMC.  The diagnosis was low back pain with 
radiculopathy, possible spinal stenosis.  It was noted that 
the appellant had a long history of back pain status-post 
four back surgeries, the last of which was in the 1970s.  The 
presumptive diagnosis after evaluation was spinal stenosis.  

The appellant was transferred to the Portland VAMC for 
further workup.  Plain films of the lumbar spine showed 
pantopaque within the caudal portion of the caudal sac with 
scattered degenerative spur formation.  There were extensive 
post surgical changes at L4, L5, and S1.  There were moderate 
degenerative changes at L5-S1 and L2-3.  A CT was performed 
although the veteran was barely able to cooperate.  The study 
found no acutely herniated disc.  There was no evidence of 
spinal stenosis identified.  Mild deformities in the dural 
sac at the surgical levels were felt to be consistent with 
the previous surgery and scarring.  A steroid and anesthetic 
injection improved his pain markedly.  Three phase bone 
imaging showed no evidence of lumbar osteomyelitis.  There 
were surgical changes shown.  X-rays of the pelvis, right 
femur, and knee showed no acute fracture or metastatic 
disease.  

The appellant was seen in 1992 and 1993 for low back pain and 
a painful left lower extremity.  

The appellant testified at a hearing in July 1997.  He 
testified that he fell off of a truck while carrying a 100-
pound sack of feed.  He reported that he was treated with 
shots and a patch.  He stated that when he was examined for 
service he was initially waived due to his back.  He 
testified that a year later he was redrafted.  He testified 
that walking and carrying field packs in service damaged his 
back.  He also reported that he hit a tree during skiing 
training in service, hurting his back.  He testified that 
after service he had had a number of operations and tests for 
his back.  He contended that nerves in his back were severed 
causing additional deterioration of the spine.  In a 
statement submitted at the hearing, the appellant reported 
that he had a back injury prior to service that initially 
disqualified him from service.  

The appellant stated that his spine had been punctured with a 
needle.  He asserted that he hurt his upper and lower back 
during a skiing accident in or around February 1953.  He 
noted that he had many aggravations of his back in service 
resulting in degeneration.  

VA treatment records from 1994 to 1996 were received.  The 
appellant had a number of treatments for lower extremity 
symptoms.  These were attributed primarily to vascular 
disease.  

The appellant was seen for low back pain from degenerative 
joint/disc disease on a few occasions in 1996.  


Ulcers

The service medical records contain no diagnosis of ulcers.  
A record from August 1953 notes treatment for food poisoning.  
He returned to duty the next day.  On discharge in December 
1953, no abnormality of the GI system was found.

In October 1955 the appellant filed a claim for stomach 
trouble.  He reported that the onset was in May 1953 and that 
he was treated for stomach trouble in "early" 1953, and for 
ptomaine poisoning in July 1953.  He reported that he 
received treatment from a private physician for ulcers in 
January or February of 1954.  The records were requested but 
the appellant's doctor, Dr. Shenke, submitted a report in 
October 1955, which did not show any treatment for ulcers or 
GI symptoms.  The only treatment indicated was for a sore 
throat.  

A VA hospitalization summary from October 1955 showed a 
diagnosis of active duodenal ulcer.  

A VA examination was conducted in November 1955.  The 
appellant reported that he had stomach trouble in service and 
that his doctor diagnosed ulcers.  He reported recurrent 
stomach trouble, bloating, belching, and some vomiting.  He 
stated that food would sometimes relieve his symptoms.  He 
denied any hemorrhage.  Examination showed only tenderness.  
Lab testing and GI series were negative.  The diagnosis was a 
history suggestive of an ulcer with negative GI series, 
peptic ulcer not found. 

In December 1955 the RO issued a rating decision, denying 
entitlement to service connection for "stomach trouble."  
It was noted that the appellant was treated for acute food 
poisoning with no residuals at the time of discharge.  
Although a hospitalization report from October 1955 included 
a diagnosis of an ulcer, VA examination (including a GI 
series) was normal.  The RO found that an ulcer was not shown 
in service and that an ulcer was not manifest to a 
compensable degree within the presumptive period following 
discharge.  A notification letter regarding the decision and 
attendant procedural and appellate rights was mailed to the 
claimant at his address of record.  

In June 1963 the appellant submitted a claim seeking 
entitlement to service connection for, inter alia, a stomach 
ulcer.  He reported treatment of the stomach by a Dr. 
"Skanky" in 1954.  

In July 1963 private medical records were received.  These 
records pertained to an injury to the back.  However, by way 
of past medical history the appellant reported ulcer and 
stomach trouble in 1954.  He reported that this was okay with 
diet.

The service department reported in August 1963 that no 
additional medical records could be found. 

In August 1963 the RO issued a rating decision.  It was noted 
that service connection was previously denied for ulcer.  
Service medical records did not contain any evidence of ulcer 
and there was no evidence of a present ulcer.  

The appellant was notified of the decision in August 1963, 
although the notification letter did not refer to an ulcer.  

A private hospitalization report from May 1973 showed that 
examination of the abdomen was unremarkable.  There was no 
suggestion of any abnormality.  

In April 1976 the appellant submitted a written statement 
asserting that a gastric ulcer was diagnosed and treated in 
1952.  In May 1976 he requested entitlement to service 
connection for ulcers.  He claimed treatment in January 1952.  

The RO notified the appellant the same month that service 
connection was previously denied for ulcers.  He was informed 
that he was required to submit evidence to support his claim.  

In April 1980 the appellant filed a claim for entitlement to 
service connection for ptomaine poisoning.  He asserted that 
he received treatment in 1953.  

Entitlement to service connection was denied in July 1980 for 
ptomaine poisoning.  The RO notified the appellant that his 
claim had been reviewed based upon all of the evidence of 
record.  He was informed that food poisoning was acute and 
transitory; no residual disability was shown in his discharge 
examination report.  

The appellant was notified that evidence was needed showing 
existence of residual disability.  A statement of procedural 
and appellate rights was provided.

The appellant submitted a statement in the nature of a claim 
for entitlement to service connection for gastric ulcers in 
March 1983.  He maintained that these first occurred in 
service and that he continued to have problems with ulcers 
since that time. 

A VA Form 10-7131, Exchange of Beneficiary Information and 
Request for Administrative and Adjudicative Action, notes 
that the appellant was admitted to a VAH in April 1983 for 
treatment of abdominal pain.  

A confirmed rating decision was issued in July 1983.  There 
was no apparent decision made on the rating decision itself 
with regard to the claim for entitlement to service 
connection for ulcers, although duodenal ulcer and food 
poisoning were coded at the bottom of the rating decision as 
nonservice connected disorders.  In the July 1983 
notification letter pertaining to the rating action, the RO 
wrote that the appellant's statement did not warrant any 
change in the prior determination with regard to the issues 
of entitlement to service connection for ulcers and food 
poisoning.  The statement included a summary of procedural 
and appellate rights.  

A VA Form 10-7131 from January 1991 notes that the appellant 
was admitted for treatment with a diagnosis of a question of 
a peptic ulcer.  

In a statement submitted in or around April 1993, the 
appellant maintained that he suffered from food poisoning 
while in Korea.  He added that he had a gastric ulcer when he 
came back from overseas.  

The RO sent a letter to the appellant in April 1993 informing 
him that service connection was previously considered and 
denied for food poisoning and a duodenal ulcer.  

The appellant was notified that in order for the prior 
decision to be reopened, he would have to submit new and 
material evidence not previously considered showing existence 
of the disability during service or within one year after 
discharge.  

The appellant was notified in June 1993 that because he had 
not submitted new and material evidence as requested in April 
1993, his claim was disallowed.  He was provided with a 
summary of his procedural and appellate rights.

In November 1995 the appellant filed a claim for entitlement 
to service connection for ulcers.  In or around that time, he 
submitted a packet of medical records (listed above).  

In May 1972 the appellant was treated for appendicitis.  He 
presented with complaints of severe right-sided pain 
associated with nausea.  He was examined and underwent an 
appendectomy.  There was no indication of an ulcer.  

A record from a September 1973 hospitalization at the Des 
Moines, Iowa VAMC for treatment of the low back noted that 
the appellant had been treated at the facility in the past 
for a duodenal ulcer.  He also reported that he would get 
constant pain in the left upper quadrant of the abdomen 
unrelated to meals.  He reported that his stomach would be 
alright if he watched certain foods such as vinegar.  On 
examination the esophagus, stomach and duodenal bulb were 
normal on x-ray and there was a normal barium enema.  

The RO notified the appellant in December 1995 that service 
connection was previously denied for ulcers.  He was informed 
that in order for the prior decision to be reconsidered, he 
would have to submit new and material evidence. 

The appellant submitted an NOD in January 1996, which, as 
noted above, was not accepted.  In March 1996 the appellant 
was informed that because he did not submit new and material 
evidence, his claim was denied.  

The appellant informed the RO that he had received treatment 
at the VAMC in Spokane, Washington.  These were requested and 
it was learned that his clinical file had been transferred to 
the VAMC in Portland, Oregon.  The medical records were 
requested.  

VA treatment records from 1983 to 1993 were received.  In 
March 1983 the appellant was evaluated for complaints of 
abdominal pain.  It was noted that he had received some 
damage to his bladder, liver and pancreas five years before.  
After examination, the assessment was abdominal pain.  He was 
admitted for hospitalization.  No organic basis was found for 
the complaints.  It was felt that malingering was involved.  
A general lab workup was performed which was negative.  

In January 1990 the appellant complained of epigastric 
abdominal pain for about two years.  He gave a history of a 
gastric ulcer.  He reported intermittent nausea, vomiting and 
pain not associated with anything.  The impression after 
examination was a question of gastritis secondary to 
medications.  Zantac was prescribed.  

On examinations in July and November of 1990, general 
examinations noted no abnormalities of the abdomen and there 
were no complaints of epigastric pain or other GI symptoms.  

A January 1991 hospitalization report contains a diagnosis of 
acute peptic duodenal ulcer.  He was admitted due to nausea, 
vomiting, and right upper abdominal epigastric pain.  An 
upper GI series was compatible with acute duodenal bulbar 
ulcer.  

The appellant was treated through 1991 and into 1992 for 
similar symptoms including nausea, abdominal tenderness, and 
poor food digestion.  Zantac was continued.  It was noted 
that either H2 blockers or sucralfate would also be 
indicated.  No new diagnoses were made.  An upper GI test was 
performed in March 1992.  

In July 1992 the appellant attended a follow up for multiple 
problems including peptic ulcer disease.  It was noted that 
an upper GI series was negative.  The assessment was that 
peptic ulcer disease was resolved.  

The appellant was hospitalized for treatment of multiple 
problems in October 1992.  Stool was found to be heme-
positive.  A GI consultation was ordered.  An upper GI and 
air contrast barium enema were ordered but the veteran was 
unable to lie down so both studies stopped short.  Final GI 
recommendations were that the appellant continue H2 blockers 
and use nonsteroidal anti-inflammatories (if necessary) with 
food.  A follow-up was recommended. 

The appellant was hospitalized in October 1993.  A diagnosis 
of peptic ulcer disease was made.  It was noted that earlier 
in the year he was a no-show for an upper GI test, a barium 
enema, and a flexible sigmoidoscopy.  There were no acute 
symptoms and his stool was guaiac negative.  Hematocrit was 
described as recently stable.  

At the hearing at the RO in July 1997, the appellant reported 
that he had problems with ulcers since service.  He reported 
that he had problems ever since coming out of service.  He 
reported that he saw a "Dr. Skanki."  In a written 
statement submitted at the hearing, the veteran reported that 
he was treated for ulcers in or around February 1953.  

A request was made for additional records from the Des 
Moines, Iowa Medical Center but a response from the facility 
indicated that no records could be located for the veteran.  

Additional VA medical records from 1994 to 1996 were 
received.  

During a hospitalization in July 1994 for an unrelated 
problem a diagnosis of status post GI bleed in January 1991 
was also made.  Examination of the abdomen was unremarkable.  
The appellant had vague abdominal complaints and dyspepsia in 
1995.  A CT of the abdomen and upper GI test were reportedly 
negative.  

The appellant told the examiner that he had had the problems 
for more than 20 years.  The complaints were presumed to be 
irritable bowel syndrome. 

The appellant continued to have abdominal complaints through 
1996.  


Disorder of the Feet

In May 1952 the veteran claimed pes planus.  The feet were 
found to be normal.  An undated note in the service medical 
records noted that the appellant kicked a heavy object and 
lacerated an area between his toes.  He reported the incident 
on sick call two days after the incident.  Some infection was 
present.  

A record from June 1953 noted that the appellant was being 
observed for a laceration between the third and fourth toes 
of the left foot.  A diagnosis of possible cellulitis was 
also made.  No abnormality of the feet was noted on 
discharge.  

On VA examination in November 1955, foot contour was good.  
Movement of the toes and feet was normal.  

A VA hospitalization report was received showing 
hospitalization during September 1973 and October 1973 for a 
spinal operation.  There was weakness of the right foot and 
toe muscles and decreased sensation in the dorsum of the 
right foot.  No diagnosis of a disorder of the foot was made.  

In April 1980 the appellant filed a claim for entitlement to 
service connection for feet problems, fungus on the feet and 
a broken toe on the left foot.  He asserted that he received 
treatment for a broken toe in 1953.  

Entitlement to service connection was denied in July 1980 for 
left toe fracture, fungus of the feet and other foot 
problems.  The RO notified the appellant that his claim had 
been reviewed based upon all of the evidence of record.  

The appellant was informed that available records did not 
show treatment for left toe fracture, fungus of the feet and 
other foot problems in service; nor was any disorder of the 
feet recorded in his discharge examination report.  He was 
notified that evidence was needed showing that a left toe 
fracture, fungus of the feet or other foot problems were 
incurred in or aggravated by service and still existed.  A 
statement of procedural and appellate rights was provided.  

In March 1983 the appellant submitted a statement asserting 
that he broke two toes on the left foot while stationed in 
Japan in 1952.  

A confirmed rating decision was issued in July 1983.  The 
decision notes that the appellant was previously advised of 
the denial of entitlement to service connection for broken 
toes.  

Lacerations of the toes of the left foot and fungus of the 
feet were coded as nonservice connected on the rating 
decision.  In the July 1983 letter notifying the appellant of 
the decision, it was noted that his statement did not warrant 
any change in the issue of entitlement to service connection 
for laceration of toes of the left foot and fungus of the 
feet.  

In a statement submitted in or around April 1993, the 
appellant maintained that he slipped in the bathroom and 
broke two toes on the left foot.  He also mentioned that he 
had spurs removed from his heels due to ill fitting shoes and 
boots.  

The RO sent a letter to the appellant in April 1993 informing 
him that service connection was previously considered and 
denied for lacerated toes of the left foot and fungus of the 
feet.  He was notified that in order for the prior decision 
to be reopened he would have to submit new and material 
evidence not previously considered showing existence of the 
disability during service or within one year after discharge.  
The appellant was notified in June 1993 that because he had 
not submitted new and material evidence as requested in April 
1993 his claim was disallowed.  He was provided with a 
summary of his procedural and appellate rights.

In November 1995 the appellant filed a claim for entitlement 
to service connection for severe feet problems.  In or around 
the date of the claim, he submitted a packet of medical 
records (previously listed).  The relevant records will be 
discussed.  

In October 1963 the appellant complained of pains like pins 
in the feet.  There was a stocking decrease of sensation in 
the lower extremities.  He was still complaining of tingling 
in his foot in January 1965.  In May 1970, he reported 
numbness in his whole left foot and stated that his foot 
would go to sleep.  During a hospitalization in September 
1973 he related that he fractured his left fifth toe in 
service.  There were no findings with regard to the feet.  

The RO notified the appellant in December 1995 that service 
connection was previously denied for a foot disorder.  He was 
informed that in order for the prior decision to be 
reconsidered he would have to submit new and material 
evidence.  The appellant filed an NOD from the December 1995 
rating decision, which, as noted previously, was not 
accepted.  In March 1996 he was informed that because he did 
not submit new and material evidence his claim was denied.  

The appellant submitted a letter in March 1996 informing the 
RO that he had received treatment at the VAMC in Spokane, 
Washington.  He also added that a doctor in Iowa had removed 
bone spurs.  He could not recall the doctor's name.  A report 
of contact from the VAMC in Spokane indicated that his 
clinical file had been transferred to the VAMC in Portland, 
Oregon.  The records were requested.  

Medical records from 1983 to 1993 were received.  In April 
1983 the appellant reported pain in his feet and cold legs 
and feet.  The complaints were not felt to be due to lower 
extremity arterial insufficiency.  No diagnosis was made with 
regard to the feet.  On associated reports the veteran 
reported feet swelling and claudication.  Diagnoses included 
slight pedal edema of questionable etiology, and a question 
of claudication.  Findings included some coolness and reduced 
hair growth.  There was no dorsal pulse in the right foot and 
thickened nails.  

During an evaluation of the back in December 1989 it was 
noted that there was no big toe weakness.  

In January 1990 the appellant reported problems with his 
feet.  Both feet had calluses, long thick nails, and poor 
pedal pulses, and were cool to the touch.  These findings 
were attributed to vascular insufficiency.  Later that month 
the appellant continued to complain of cold feet.  
Subsequently after work up the veteran's symptoms of pain in 
the lower extremities and a cold feeling were attributed to 
disc disease or vascular disease.  A bypass graft was 
performed in April 1990.  

The appellant was seen in March 1990 for mycotic nails or 
onychomycosis on all toes and callous bilaterally.  The fifth 
metatarsals were plantar flexed bilaterally.  The callus and 
nails were debrided.  In July 1990 the veteran was seen for 
exfoliative dermatitis of the feet.  

In March 1991 the appellant was seen again for painful feet, 
a rash and blisters of the feet, and yellowish nails.  The 
impression was tinea pedis with onychomycosis and dyshidrotic 
eczema.  Later the same month the veteran reported that he 
could not walk on his left foot and had to take his left shoe 
off because of the pain.  There was callous under the 1st and 
5th metatarsals bilaterally.  There was a corn of the 5th toe 
of the left foot.  There was callous of the 1st toe 
bilaterally, and of the 4th toe of the left foot.  There was 
no hair growth, and the extremities were cold.  The 
impression was peripheral vascular disease, flat feet versus 
an injury causing excessive pressure of the 1st and 5th 
metatarsal heads, curly 4th and 5th toes of the left foot, and 
callous bilaterally.  

In April 1991 it was noted that the appellant was treated for 
a back injury with painful dorsiflexion of the left foot.  In 
May 1991 he was seen for left foot pain - specifically pain 
in the left third toe.  There was tenderness of the left toe 
but no swelling.  An x-ray was taken.  

At the end of May 1991 the appellant was seen in the podiatry 
clinic.  The impression was peripheral vascular disease, 
callous of the 1st and 5th metatarsals, and bilateral 
onychomycosis on all toes.  

Records from August 1991 note that the appellant has a 
history of vascular disease and left foot pain due to a 
hallux valgus deformity.  He showed tenderness of the plantar 
surface of the left foot.  

The appellant was treated again in April 1992 for complaints 
of pain in the left foot.  He had several follow-up 
appointments for peripheral vascular disease.  

During a VA hospitalization in October 1993 for pain in the 
left lower extremity, the appellant had onychomycosis and 
generalized tinea pedis.  There were no definite fissures.  

The appellant testified at a hearing at the RO in July 1997.  
He stated that in service his combat boots were too tight.  
He felt that his heels were damaged.  He reported that he 
developed spurs on his heels as well as bunions.  He reported 
that VA removed heel spurs.  In a statement submitted at the 
time of the hearing, he reported that he was fitted with the 
wrong size of shoes causing bone spurs on his heels.  He also 
reported that he broke his toe in or around February 1953.  
He asserted that more damage was done to his feet when he was 
deserted at an air base in Korea and had to walk some 
distance.  He reported that he underwent an operation to 
remove bone spurs.  

VA treatment records from 1994 to 1996 were received.  The 
appellant was hospitalized in 1994 for problems including 
peripheral vascular disease with claudication.  He received 
subsequent follow-ups for vascular disease.  No disorder of 
the feet was made.  

Progress notes from 1997 to 1998 show some difficulty 
ambulating.  No foot disorder was diagnosed.  

Head Injury

A report from April 1952 notes that the appellant bumped his 
head the day before and had headaches.  An x-ray report in 
the service medical records from April 1952 indicates that he 
received an injury the day before.  X-rays of the skull were 
ordered to rule out fracture.  The report indicated that x-
rays showed no significant pathology.  In July 1952 he 
incurred a laceration to the lower lip and multiple scratches 
to the face when he dived into a shallow river.  No 
abnormality of the head was noted on discharge.  

A VA examination in November 1955 showed no abnormality of 
the head.  

A private hospital record from May 1973 pertaining to 
treatment of the low back noted the head to be negative. 

In April 1976 the appellant submitted a written statement 
asserting that he received treatment in service after 
injuring his head in a fall in February 1952.  He asserted 
that he received off and on outpatient treatment from the 
Boone County Hospital for headaches since 1973.  He also 
reported treatment at the Mary Greeley Hospital for 
headaches.  

In May 1976 the appellant submitted a written statement 
requesting service connection for a head injury.  He claimed 
treatment in January 1952.  

In April 1980 the appellant filed a claim for entitlement to 
service connection for a head injury.  He asserted that he 
received treatment in 1952.

Entitlement to service connection for a head injury was 
denied in July 1980.  The RO notified the appellant that his 
claim had been reviewed based upon all of the evidence of 
record.  He was informed that a head injury in service was 
acute and transitory and his discharge examination report did 
not show any residual disability.  The appellant was notified 
that evidence was needed showing present existence of a 
residual disability.  A statement of procedural and appellate 
rights was provided.

In March 1983 the appellant submitted a written statement in 
which he asserted that while in service he fell and hit the 
right back side of his head resulting in severe headaches and 
blurred vision.  

A confirmed rating decision was issued in July 1983.  The 
decision notes that the appellant was previously advised of 
the denial of entitlement to service connection for a head 
injury.  A notification letter regarding the decision was 
sent to the appellant in July 1983.  

The appellant was informed that his statement did not warrant 
any change in the prior determination with regard to the 
issue of entitlement to service connection for a head 
disorder and headaches.  The letter included a statement of 
procedural and appellate rights.  

In a statement submitted in or around April 1993 the 
appellant related that while in service in Texas he hit his 
head on cement while swimming.  He maintained that he had a 
lot of headaches after that accident and still had headaches.  

The RO sent a letter to the appellant in April 1993 informing 
him that service connection was previously considered and 
denied for a head injury with headaches.  He was notified 
that in order for the prior decision to be reopened he would 
have to submit new and material evidence not previously 
considered showing existence of the disability during service 
or within one year after discharge.  

The appellant was notified in June 1993 that because he had 
not submitted new and material evidence as requested in April 
1993, his claim was disallowed.  He was provided with a 
summary of his procedural and appellate rights.

In November 1995 the appellant filed a claim for entitlement 
to service connection for a severe head injury.  

On or around the date of the claim, the appellant submitted a 
packet of medical records, which have been listed above.  
During a VA hospitalization in September 1973 he reported 
that he would get occasional severe headaches with vision 
changes.  A cerebral angiogram, electroencephalogram and 
brain scan were normal.  Cafergot tablets were tried for 
headaches without definite results.  

The RO notified the appellant in December 1995 that service 
connection was previously denied for a head injury.  He was 
informed that in order for the prior decision to be 
reconsidered he would have to submit new and material 
evidence.  As noted above, the veteran filed an NOD, which 
was not accepted.  

In March 1996 the appellant was informed that because he did 
not submit new and material evidence, his claim was denied.  

The appellant submitted a letter in March 1996 informing the 
RO that he had received treatment at the VAMC in Spokane, 
Washington.  The VAMC responded that his clinical file had 
been transferred to the VAMC in Portland, Oregon.  The 
medical records were requested.  

VA treatment records from 1983 to 1993 were received.  The 
appellant was seen in March 1983 for headaches.  Examination 
was unremarkable.  He was hospitalized for multiple 
complaints including pain in the head.  No organic basis was 
found for the complaints and he was felt to be malingering.  
He continued to complain of headaches in April 1983.  No 
disease was found.  

Subsequently on several general examinations, the head was 
unremarkable.  

The appellant was seen in November 1990 for complaints of 
dizziness.  

Otherwise there were no references to any head complaints or 
the head was found to be normal.  

The appellant testified at a hearing in July 1997.  He 
testified that during service he hit his head on the ground 
resulting in headaches.  He testified that he had had severe 
headaches since that time.  He reported that he had a lot of 
treatment for headaches at various VAMCs.  He also reported 
that he hit his head during a skiing accident in service.  

In a written statement submitted at the hearing, the 
appellant reported that he fell and cracked the back of his 
head swimming at the YMCA.  He asserted that this was between 
January 1952 and September 1952.  He reported that since that 
incident he had had severe headaches.  


VA treatment records from 1994 to 1996 were received.  In 
July 1994 the appellant was hospitalized for amaurosis fugax.  
Examination of the head itself was unremarkable and a CT of 
the head was normal.  Right carotid stenosis was diagnosed.  

In early 1995 the appellant was seen for complaints of near 
syncope and dizziness.  This was attributed in June 1995 to 
Doxazosin.  

In May 1996 the appellant reported that he would get 
headaches.  The record also appears to read that he reported 
that he was forgetful.  A CT of the head was conducted.  The 
appellant attended a follow-up in July 1996.  He complained 
of headache and intermittent dizziness.  The CT of the head 
was apparently normal.  An assessment of chronic dizziness 
was made.  Cardiovascular causes were explored.  There was 
also some question that it might be related to an ear 
disorder.   


Trench Mouth

Service medical records are negative for any complaint or 
finding of trench mouth.  The appellant was instructed to 
wash his mouth with hydrogen peroxide after abrading his lip 
in July 1952.  Mercurochrome was applied to the wound.  

Dental surveys in February 1952, July 1952, and August 1953 
showed no periodontoclasia.  He apparently had some teeth 
removed in service. On discharge the mouth was found to be 
normal.  

In March 1954 service connection was granted for several 
teeth including numbers 13, 15, 18, 29, and 30.  

A VA examination was conducted in November 1955.  The doctor 
noted that a few teeth had been removed but otherwise the 
mouth was found to be in "good condition."  

In April 1980 the appellant filed a claim for entitlement to 
service connection for trench mouth.  He asserted that he 
received treatment in 1953.

Entitlement to service connection for trench mouth was denied 
in July 1980.  The RO notified the appellant that his claim 
had been reviewed based upon all of the evidence of record.  
He was informed that available records did not show that 
there was treatment for trench mouth in service; nor was 
trench mouth recorded in his discharge examination report.  
The appellant was notified that evidence was needed showing 
that trench mouth was incurred in or aggravated by service 
and still existed.  A statement of procedural and appellate 
rights was provided.

The appellant submitted a statement in the nature of a claim 
for entitlement to service connection for multiple conditions 
in March 1983.  Trench mouth was not included. A confirmed 
rating decision was issued in July 1983.  There was no 
apparent decision made on the rating decision itself with 
regard to trench mouth although trench mouth was coded at the 
bottom of the rating decision as a nonservice connected 
disorder.  In the July 1983 notification letter pertaining to 
the rating action, the RO wrote that the appellant's 
statement did not warrant any change in the prior 
determination with regard to the issue of entitlement to 
service connection for trench mouth.  The statement included 
a summary of procedural and appellate rights.  



In a statement submitted in or around April 1993, the 
appellant asserted that he got trench mouth in service that 
caused him to lose all of his teeth.  He reported that he had 
surgery on his mouth through VA and received false teeth.  

The RO sent a letter to the appellant in April 1993 informing 
him that service connection was previously considered and 
denied for trench mouth.  He was notified that in order for 
the prior decision to be reopened, he would have to submit 
new and material evidence not previously considered showing 
existence of the disability during service or within one year 
after discharge.  

The appellant was notified in June 1993 that because he had 
not submitted new and material evidence as requested in April 
1993, his claim was disallowed.  He was provided with a 
summary of his procedural and appellate rights.  

In November 1995 the appellant filed a claim for entitlement 
to service connection for trench mouth.  

On or around the date of the claim, the appellant submitted a 
packet of medical records (listed above).  During a VA 
hospitalization in September 1973 he reported that he had 
trench mouth in service and lost all of his molar teeth.  He 
apparently had his teeth extracted and he was to have sutures 
removed by his private dentist and then return for 
impressions and dentures.  The reason for extraction of his 
teeth was not specified.  

The RO notified the appellant in December 1995 that service 
connection was previously denied for trench mouth.  He was 
informed that in order for the prior decision to be 
reconsidered, he would have to submit new and material 
evidence.  In January 1996 he filed an NOD that was not 
accepted.  

In March 1996 the appellant was informed that because he did 
not submit new and material evidence, his claim was denied.  
He submitted a letter in March 1996 informing the RO that he 
had received treatment at the VAMC in Spokane, Washington.  
The VAMC in Spokane indicated that his clinical file had been 
transferred to the VAMC in Portland, Oregon.  The medical 
records were requested.  

VA treatment records from 1983 to 1993 were received.  A 
record from August 1991 noted the presence of upper and lower 
dentures. There was no evidence of treatment for trench 
mouth.  

The appellant testified at a hearing at the RO in July 1997.  
He reported that he developed trench mouth in Korea.  He felt 
that it was from washing his mess kit without adequate hot 
water.  He reported that he was told that he was going to 
lose his teeth. He reported that his teeth were cleaned with 
silver nitrate.  He reported that he lost some of his teeth 
soon after service.  He recalled that his teeth always hurt 
until he was fitted with false teeth.  In a written statement 
submitted at the hearing, he reported that he got trench 
mouth in June 1953 while in Korea.  

Treatment records from 1994 to 1996 were received.  The 
appellant was hospitalized in July 1994 for carotid stenosis.  
It was noted that he had upper and lower dentures.  


Hearing Loss and Tinnitus

On preinduction examination the appellant's hearing was 15/15 
by whispered voice and spoken voice testing.  His DD-214 form 
shows that he was in an artillery unit.  Service medical 
records are negative for any complaint or finding of hearing 
loss or tinnitus.  On discharge the ears and hearing were 
found to be normal.  Hearing was 15/15 by whispered voice and 
spoken voice testing.  There was no indication of tinnitus.  

On VA examination in November 1955 the ears were normal.  The 
appellant heard ordinary conversation from 20 feet away.  

In April 1980 the appellant filed a claim for entitlement to 
service connection for hearing loss.  He asserted that he 
received treatment in 1954.

Entitlement to service connection for hearing loss was denied 
in July 1980.  The RO notified the appellant that his claim 
had been reviewed based upon all of the evidence of record.  
The RO informed him that available records did not show that 
there was treatment for hearing loss in service; nor was 
hearing loss recorded in his discharge examination report.  

The appellant was notified that evidence was needed showing 
that hearing loss was incurred in or aggravated by service 
and that the hearing loss still existed.  A statement of 
procedural and appellate rights was provided.  

In March 1983 the appellant submitted a statement in which he 
averred that he had hearing problems while in the service.  
He asserted that he experienced chronic earaches and tinnitus 
starting in 1952 that continued and worsened over the years.  

A confirmed rating decision was issued in July 1983.  The 
decision notes that the appellant was previously advised of 
the denial of entitlement to service connection for "hearing 
problems."  The notification letter accompanying the 
decision dated in July 1983 notes that his statement did not 
warrant any change in the prior determinations with regard to 
the issue of entitlement to service connection for 
"tinnitus."  A statement of procedural and appellate rights 
was provided.  

In response to a statement submitted by the appellant in 
April 1993, which does not appear to have made any reference 
to hearing loss or tinnitus, the RO sent a letter to the 
appellant in April 1993 informing him that service connection 
was previously considered and denied for hearing loss and 
tinnitus.  

The appellant was notified that in order for the prior 
decision to be reopened he would have to submit new and 
material evidence not previously considered showing existence 
of the disability during service or within one year after 
discharge. 

The appellant was notified in June 1993 that because he had 
not submitted new and material evidence as requested in April 
1993 his claim was disallowed.  He was provided with a 
summary of his procedural and appellate rights.  

In November 1995 the appellant filed a claim for entitlement 
to service connection for tinnitus with hearing loss.  In or 
around the date of the claim, he submitted a packet of 
medical records, which have been listed above. 

In a private treatment record from January 1964 the appellant 
reported ringing in his left ear.  During a VA 
hospitalization in September 1973 he reported that he had 
hearing loss in the right ear with ringing in the right ear 
for quite some time.  An ears, eyes, nose and throat referral 
did find sensorineural high frequency hearing loss.  It was 
felt that complaints of tinnitus were related to the hearing 
loss.  

The RO notified the appellant in December 1995 that service 
connection was previously denied for bilateral tinnitus, and 
hearing loss.  He was informed that in order for the prior 
decision to be reconsidered he would have to submit new and 
material evidence.  He filed an NOD that was not accepted.  

In March 1996 the appellant was informed that because he did 
not submit new and material evidence his claim was denied.  
He submitted a letter in March 1996 informing the RO that he 
had received treatment at the VAMC in Spokane, Washington.  
The VAMC in Spokane indicated that his clinical file had been 
transferred to the VAMC in Portland, Oregon.  The medical 
records were requested.  

VA records from 1983 to 1993 were received.  These showed no 
treatment for hearing loss or tinnitus.  

The appellant testified at a hearing at the RO in July 1997.  
He reported that ringing in his ears started during service 
in Texas.  He recalled that he was exposed to loud recoil 
noise from anti-aircraft weapons.   He also recounted that he 
lost some hearing from flying in a depressurized airplane.  
He testified that he suffered from damage to his hearing from 
working as a radar operator.  Specifically, he felt that he 
sustained damage to his ears from exposure to squelch while 
using headphones.  He stated that he experienced the ringing 
all the time.  He asserted that he heard the ringing during 
the hearing.  He later added that he had a lot of exposure to 
noise, including rifle noise, essentially since basic 
training.  He denied using any hearing protection.  

At the hearing the appellant submitted a written statement.  
He reported that his ears were damaged from riding in a 
depressurized plane.  He also felt that his hearing was 
damaged from firing weapons and working with dynamite 
charges.  He reported that sometime after September 1952, he 
became a radar operator and sustained ear damage due to noise 
from the radar.  

Additional service medical records from 1994 to 1996 were 
received.  The appellant was seen in July 1996 for complaints 
of chronic nonpostural tinnitus.  He reported that he had it 
at the time of the examination.  


Criteria

See above for regulations pertaining to awards of service 
connection.  

Except in the case of simultaneously contested claims, the 
veteran or his representative must file an NOD from a 
determination of the agency of original jurisdiction within 
one year of the date of notification of that determination.  
38 C.F.R. § 20.302(a) (1998).  


A Substantive Appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the 
statement of the case (SOC) to the appellant, or within the 
remainder of the 1-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b) (1998).  

If new and material evidence is presented or secure with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

A decision of a duly constitute rating agency or other agency 
of original jurisdiction shall be final and binding on all 
field offices of the Department of Veterans Affairs as to 
conclusion based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104. (West 1991).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

A determination of the agency of original jurisdiction of 
which the claimant is properly notified is final if an appeal 
is not perfected as prescribed in 38 C.F.R. § 20.302.  
38 C.F.R. § 20.1103 (1998).  38 U.S.C.A. § 7105.

A decision, though final as to conclusions based on the 
evidence of record at that time, may be reopened if new and 
material evidence is submitted.  38 U.S.C.A. § 5108.  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court"), in Elkins v. West, No. 
97-1534 (U.S. Vet. App. Feb. 17, 1999) (en banc), has held 
that the Board must perform a three-step analysis when the 
veteran seeks to reopen a claim.  







First, the Board must determine whether the appellant has 
presented new and material evidence.  New and material 
evidence means evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  See also Hodge v. West, No. 98-7017 (Fed.Cir. 
September 16, 1998).  In determining whether new and material 
evidence has been submitted, VA must accept proffered 
evidence as presumptively credible.  Justus v. Principi, 3 
Vet. App. 510 (1992).  

For a number of years the governing case law required, in 
order to reopen a finally denied claim, that there be a 
reasonable possibility that the new evidence presented, when 
viewed in the context of all the evidence, both old and new, 
would change the prior outcome.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991); Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991).  In Hodge, the Federal Circuit invalidated this 
standard on the grounds that it could impose a higher burden 
on a veteran than imposed by 38 C.F.R. § 3.156.  

The Federal Circuit, in Hodge,  noted that 38 C.F.R. § 3.156 
emphasizes the importance of a complete evidentiary record 
for the evaluation of the veteran's claim rather than the 
effect of new evidence on the outcome.  Hodge, 155 F.3d at 
1363.  Moreover under the regulation, evidence that was not 
likely to convince the Board to alter its previous decision 
could be material if the evidence provided "a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Id.  

The Court in Elkins, stated that Hodge effectively decoupled 
the existing relationship under the Court's case law between 
determinations of well-groundedness and of new and material 
evidence to reopen - i.e. that if there was new and material 
evidence to reopen under Colvin, the claim would necessarily 
also be well grounded.  Hodge implicitly held that new and 
material evidence can be presented even though a claim is not 
well grounded.  

Third, if the claim is reopened, before any development is 
done pursuant to the duty to assist, a determination of well 
groundedness must be made.  Elkins; see also Winters v. West, 
No. 97-2180 (U.S. Vet. App. Feb. 17, 1999) (en banc).  

The Court has held that before the Board addresses a question 
that has not been considered by the RO, it must consider 
whether the veteran has been given adequate notice of the 
need to submit evidence or argument, an opportunity to submit 
such evidence or argument, an opportunity to address the 
question at a hearing, and whether or not the claimant has 
been prejudiced by being denied those opportunities.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Consideration of the issue 
in the first instance by the Board could result in the 
veteran forgoing certain procedural rights to an RO decision, 
an SSOC and an RO hearing.  See Sutton v. Brown, 9 Vet. 
App. 553 (1996).  


Analysis

Where there has been a final adjudication, the Board must 
make a fact specific determination as to whether or not new 
and material evidence has been submitted.  See Hodge at 1364, 
n.2.  See also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  

As noted above, 38 C.F.R. § 3.156 does not require a 
reasonable possibility that the new evidence will change in a 
prior decision, and instead only suggests that the evidence 
should bear directly and substantially on the issue 
(entitlement to service connection) and should be significant 
enough (alone or with the other evidence of record) that it 
must be considered to fairly adjudicate the claim.  

Evidence is material if it provides a clearer picture of the 
origin of a disability.  The regulation emphasizes the 
importance of a complete evidentiary record for the 
evaluation of the veteran's claim rather than the effect of 
new evidence on the outcome.  The Court has even found that a 
claim may be reopened but may be not well grounded.  See 
Elkins, Winters.  This implies that the burden for reopening 
is low.  As will be explained in more detail below, the Board 
concludes that the veteran has met this low burden to reopen.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


Lung Disorder

Entitlement to service connection for a lung disorder was 
denied in 1980 and a confirmed rating decision was issued in 
1983.  The appellant was notified of the decisions but did 
not submit an NOD.  Finally a claim to reopen was denied in 
June 1993 based on failure to submit new and material 
evidence.  He was notified by this determination by letter 
sent to his address of record.  He did not submit an NOD 
within one year of that letter.  Therefore the June 1993 
decision became final.  38 U.S.C.A. § 7105 (West 1991);  
38 C.F.R. § 20.302, 20.1103 (1993).  

The pertinent evidence prior to June 1993 included service 
medical records, a VA examination report from 1955, a 
hospitalization report from 1973, and statements from the 
appellant.  

The medical records showed no lung disease in service and 
none after service.  The appellant did assert that he had 
symptoms in service and since.  He also asserted in April 
1993 that he had tuberculosis prior to service that was 
aggravated in service.  The evidence submitted after June 
1993 included voluminous private and VA treatment records.  
There was also hearing testimony and additional statements of 
the veteran. 


The evidence submitted after June 1993 is overwhelmingly new 
in the sense that it was not previously submitted.  The 
contentions of the appellant were somewhat cumulative, but 
the newly submitted evidence was not merely cumulative.  The 
records showed lung findings and treatment, and filled in 
some of the gaps in the veteran's post service treatment 
history.  

The main question is whether the evidence is material.  This 
question must be evaluated in view of the appellant's primary 
contention that a lung disorder preexisted service and was 
aggravated by service, although it appears that the appellant 
has, in the past, claimed direct incurrence as well.  It is 
noted that the question of aggravation was never formally 
adjudicated using the criteria in 38 C.F.R. § 3.306.  
Therefore this issue must be addressed on a de novo basis.  

The appellant has submitted new evidence directly bearing on 
the questions of aggravation, chronicity and current 
disability.  The records show post service treatment for 
COPD, recurrent bronchitis, pneumonitis, and an embolism or 
infarct.  The evidence also shows a lung granuloma described 
on one occasion as a Ghon's tubercle, which tends to support 
the appellant's contention that he may have had tuberculosis 
prior to service.  

Having determined that new and material evidence has been 
presented to reopen the claim, the Board must determine 
whether or not the claim is well grounded based on the 
evidence as a whole.  Elkins, Winters.  As noted above new 
material evidence may have been submitted and yet the claim 
may not be well grounded.  Id.  The claim will be addressed 
under both incurrence and aggravation theories.  


The Board's review of the evidentiary record discloses that 
while the appellant has presented records showing post 
service treatment of the lungs, the claims folder does not 
contain competent medical evidence of a chronic lung disorder 
in service or for many years thereafter.  






A presumption of entitlement to service connection is 
provided for certain lung disorders including active 
tuberculosis and bronchiectasis but not specifically for 
COPD, bronchitis, pneumonitis, pulmonary embolism or lung 
infarct.  The appellant is not entitled to the benefit of a 
presumptive period when claiming aggravation, and if the 
claim was limited to direct incurrence, a presumption is not 
available for a lung disorder that was neither diagnosed nor 
shown to exist to a compensable degree within a year after 
service.  38 C.F.R. §§ 3.307, 3.309(a).  

Even presuming the credibility of the appellant's testimony 
and statements for the purpose of determining well 
groundedness, there is an absence of medical evidence that 
the appellant's symptoms through the years are consistent 
with chronic residuals of a lung disorder originating in 
service.  Savage.  The record as a whole does not tend to 
support that the inception of the appellant's current lung 
disorder was during his service.  38 C.F.R. § 3.303(d).  

On the question of aggravation, there was no finding of a 
preexisting disability of the lungs during service and while 
the veteran has claimed preservice tuberculosis, the only 
evidence of record suggesting old (and therefore possibly 
preservice) tuberculosis was the finding of a lung 
calcification or granuloma, described on one occasion as a 
Ghon's tubercle, shown many years after service.  There was 
no clearly preexisting disorder of the lungs.  

Even if there was preexisting tuberculosis or some other 
disorder of the lungs, because there was no showing of 
treatment for a lung disorder in service, there is no basis 
for a finding that the appellant had an increase in 
disability in service.  







Moreover, even if the appellant had lung symptoms in service 
as asserted, a temporary flare up of symptomatology without 
evidence of worsening of the underlying condition does not 
constitute aggravation for the purpose of entitlement 
pursuant to 38 C.F.R. § 3.306.  Hunt v. Derwinski, 1 Vet. 
App. 292 (1991).  There is no medical evidence in service or 
thereafter that the appellant underwent a worsening of an 
underlying lung disorder in service, and there is no medical 
evidence supporting the veteran's contention that his various 
lung disorders and symptoms many years after service are 
attributable to aggravation in service of a preservice 
disability.  


Back Disorder

Entitlement to service connection for a back disorder was 
denied in August 1963, May 1976, July 1980, and July 1983.  
The appellant was notified of each decision but did not 
initiate an appeal.  Finally, a claim to reopen was denied in 
June 1993 based on failure to submit new and material 
evidence.  The appellant did not submit an NOD within a year 
of receiving the notice of denial.  Therefore the June 1993 
decision became final.  38 U.S.C.A. § 7105;  38 C.F.R. 
§ 20.302, 20.1103.  

The evidence considered prior to the June 1993 rating 
decision included service medical records, a VA examination 
from 1955, medical records from 1963 and 1973, and the 
appellant's statements.  This shows some treatment of the 
back in service (but no disability on discharge), and 
treatment for a postservice back injury.  The appellant 
contended in April 1993 that a preexisting back disorder was 
aggravated in service.  The pertinent evidence submitted 
subsequent to the June 1993 rating decision includes VA and 
private treatment records from 1963 to 1965, 1970, 1983, 
1989, and 1990 through 1996, and the appellant's statements 
and testimony.  

The evidence submitted after April 1993 is overwhelmingly new 
in that the records were not previously considered.  As 
mentioned by the RO, the evidence shows primarily treatment 
of the back after service.  However the records are not 
merely cumulative of the previously submitted evidence as 
they filled in gaps in the post service treatment history.  

The main question is whether the newly submitted evidence is 
material.  This must be analyzed in reference to the ultimate 
question, which is the etiology of the veteran's current back 
findings and complaints.  The appellant's primary contention 
is now apparently that a preservice injury was aggravated in 
service, although in the past he appears to have claimed 
direct incurrence as well.  At the time of prior 
adjudications, evidence in the claims folder - the service 
medical records - showed that the veteran had a back injury 
prior to service and had back symptoms in service.  However, 
there was no specific adjudication of the issue of 
aggravation, addressing the factors in 38 C.F.R. § 3.306.  

In any event, evidence submitted after June 1993 is directly 
pertinent to the issues of chronicity and current disability.  
It is also pertinent to the contention that there was a back 
injury prior to service.  The appellant told treatment 
providers (1) that his initial injury occurred at the age of 
20 (which is consistent with an injury prior to service in 
view of the fact that the appellant turned 21 very shortly 
after entrance into the service), and (2) that he had back 
surgery for the first time in the 1950s.  This would be 
before his 1962 back injury, and could have been prior to 
service.  He also testified that he hurt his back prior to 
service, and explained how he felt service duties aggravated 
his back.  

Having determined that new and material evidence was 
presented to reopen the claim, the Board must determine 
whether or not the claim is well grounded based on the 
evidence as a whole.  Elkins, Winters.  As noted above new 
material evidence may have been submitted and yet the claim 
may not be well grounded.  Id.  The claim will be addressed 
under both incurrence and aggravation theories.  

The Board's review of the evidentiary record discloses that 
while the appellant had back pain in service and reported a 
preservice back injury, no chronic back disorder was shown in 
service.  The appellant showed post service treatment after a 
post service back injury and several surgeries.  None of this 
treatment has been linked back to service by competent 
medical evidence.  

A presumption of entitlement to service connection is 
provided for arthritis (although not specifically for 
herniated discs or other back injuries).  However, the 
appellant is not entitled to the benefit of a presumptive 
period when claiming aggravation, and even with regard to a 
claim for direct incurrence, a presumption is not available 
for a back disorder that was neither diagnosed nor shown to 
exist to a compensable degree within a year after service.  
38 C.F.R. §§ 3.307, 3.309(a).  There is no record of 
treatment of arthritis of the back manifest to a compensable 
degree within a year after the appellant's service discharge.  

Even presuming the credibility of the appellant's testimony 
and statements for the purpose of determining well 
groundedness, there is an absence of medical evidence that 
the veteran's back symptoms through the years are consistent 
with chronic residuals of a back disorder originating in 
service.  Savage.  The record as a whole does not tend to 
support that the inception of the veteran's current back 
disorder was during his service.  38 C.F.R. § 3.303(d).  
Rather the evidence suggests that the appellant's symptoms 
currently are likely related to a post service back injury.  

On the question of aggravation, the appellant reported a 
prior back injury while in service and service medical 
records show treatment of the back on a few occasions.  
However, x-rays were negative and no chronic disorder of the 
back was diagnosed.  The evidence does suggest a preexisting 
back injury; however, even if there was a preexisting back 
disorder, the evidence does not show any increase in an 
underlying back disorder in service.  Temporary flare-ups of 
symptoms without evidence of worsening of the underlying 
condition do not constitute aggravation for the purpose of 
entitlement pursuant to 38 C.F.R. § 3.306.  Hunt.  

Finally, there is no medical evidence supporting the 
appellant's contention that his numerous back problems and 
surgeries many years after service are attributable to 
aggravation in service of a preservice disability.  


Ulcers

Entitlement to service connection was denied for ulcers (or 
residuals of ptomaine positioning) in December 1955, August 
1963, May 1976, and July 1980 and July 1983.  The appellant 
was notified but did not initiate an appeal from those 
determinations.  Finally, a claim to reopen was denied in 
June 1993 based on failure to submit new and material 
evidence.  The appellant did not submit an NOD within a year 
of receiving the notice of denial.  Therefore the June 1993 
decision became final. 38 U.S.C.A. § 7105;  38 C.F.R. 
§ 20.302, 20.1103.  

Prior to June 1993 the RO considered evidence including 
service medical records, a hospital summary from October 
1955, a VA examination from November 1955, medical records 
from 1963, 1973, summaries of VA treatment from 1983 and 1991 
and the appellant's statements.  The RO found that the 
appellant was not treated for an ulcer in service, and while 
there was treatment for ulcer disease in 1955, no ulcer was 
found on VA examination in November 1955, and no ulcer was 
manifest to a compensable degree within a year after service.  
The RO also found that there were no residuals of food 
poisoning in service.  

The evidence submitted subsequent to the June 1993 rating 
decision includes private and VA medical records from 1972, 
1973, and 1983 to 1996 and the appellant's statements and 
testimony.  The evidence submitted after April 1993 consists 
overwhelmingly of new records that were not previously 
submitted.  The appellant's contentions are cumulative.  Some 
of the records are also cumulative in the general sense that 
they show GI treatment after service.  However, they are not 
merely cumulative as they helped fill in some of the gaps in 
the appellant's post service treatment history.  

The main question is whether the newly submitted evidence is 
material.  The submitted evidence after the June 1993 rating 
decision bears directly on the issue at hand.  The treatment 
records show treatment for symptoms consistent with ulcer 
disease and diagnoses of ulcer disease.  It is noted that 
part of the prior basis for the denial of the appellant's 
claim was that he did not show that he had present ulcer 
disease.  

Having determined that new and material evidence was 
presented to reopen the claim, the Board must determine 
whether or not the claim is well grounded based on the 
evidence as a whole.  Elkins, Winters.  As noted above new 
material evidence may have been submitted and yet the claim 
may not be well grounded.  Id. 

The Board's review of the evidentiary record discloses that 
ulcer disease was not diagnosed in service.  The only 
treatment was for food poisoning.  A presumption of 
entitlement to service connection is provided for ulcers.  
However, the appellant is not entitled to the benefit of a 
presumptive period where ulcer disease was neither diagnosed 
nor shown to exist to a compensable degree within a year 
after service.  38 C.F.R. §§ 3.307, 3.309(a).  A diagnosis of 
a duodenal ulcer was shown on a VA report in October 1955, 
but this was after the one-year presumptive period.  
Furthermore an ulcer was not found in November 1955.

Treatment records showed that the veteran had abdominal 
complaints for many years but ulcer disease was not found or 
diagnosed again until the 1990s.  Even presuming the 
credibility of the veteran's testimony and statements for the 
purpose of determining well groundedness, there is an absence 
of medical evidence that the appellant's symptoms through the 
years are consistent with chronic ulcer disease originating 
in service.  Savage.  The record as a whole does not tend to 
support that ulcer disease had its inception during service.  
38 C.F.R. § 3.303(d).  

While the treatment records from the 1990s contain an opinion 
that the appellant had gastritis secondary to medications 
taken for other disorders, the opinion does not state that 
ulcer disease had a relationship to his medications.  

Moreover, the appellant does not have any service connected 
disorders; therefore there is no basis for secondary service 
connection.  38 C.F.R. § 3.310 (1998).  That provision states 
that disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  Service connection may also be granted when 
aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995). 


Foot Disorder

Initially, the Board notes that the appellant has had long-
term treatment for vascular disease affecting the lower 
extremities and a back disorder with associated symptoms in 
the lower extremities.  These disabilities are the subject of 
separate appeals.  The appellant has filed claims for 
residuals of lacerations of the toes, toe fractures, foot 
fungus and heel spurs.  It is on these disorders of the foot 
that this decision pertains.  

Entitlement to service connection for a "left toe fracture, 
fungus of the feet or other foot problems" was denied in 
July 1980.  A confirmed rating decision was then issued in 
July 1983.  The appellant did not initiate an appeal.  He 
filed a claim for service connection for broken toes and heel 
spurs in April 1993.  The RO refused to reopen in June 1993 
based on lack of new and material evidence, noting the prior 
denial of entitlement to service connection for foot fungus 
and lacerations of the toes.  He did not submit an NOD within 
a year of receiving the June 1993 notice.  Therefore the June 
1993 decision became final.  38 U.S.C.A. § 7105;  38 C.F.R. 
§ 20.302, 20.1103.  

The evidence submitted prior to June 1993 consisted of 
service medical records, a VA examination from November 1955, 
medical records from 1973, and the appellant's statements.  
The evidence submitted after June 1993 included private and 
VA treatment records from 1963 to 1965, 1970, 1973, and 1983 
to 1998, and statements and testimony.   

The evidence submitted after June 1993 is overwhelmingly new 
in the sense that it was not previously submitted.  Some of 
the evidence was cumulative to the extent that it showed post 
service treatment of the feet up to 1973.  However, it was 
not merely cumulative of the evidence previously of record 
and the records submitted after June 1993 filled in gaps in 
the appellant's post service treatment history. 

As before the central question is whether this newly 
submitted evidence is material.  In the judgment of the 
Board, the evidence is directly pertinent to the issue of 
entitlement to service connection for a foot disorder.  
Whereas the evidence prior to 1993 showed no abnormality of 
the left foot, and only weakness of the right foot in 
connection with back problems, the appellant now has shown 
current foot disorders not previously shown including 
onychomycosis, tinea pedis, hallux valgus, and calluses of 
the foot.  There was also a notation suggesting a possibility 
of flat feet, which the veteran claimed he had at the 
beginning of his service.  The appellant has submitted 
evidence of foot changes in the left foot, which was injured 
in service.  

Having determined that new and material evidence was 
presented to reopen the claim, the Board must determine 
whether or not the claim is well grounded based on the 
evidence as a whole.  Elkins, Winters.  As noted above new 
material evidence may have been submitted and yet the claim 
may not be well grounded.  Id.

The Board's review of the evidentiary record discloses that 
while the appellant has presented records showing various 
disorders of the feet, there is no medical evidence relating 
these problems to the veteran's service.  No chronic foot 
disorder was shown in service.  The appellant was seen for 
possible flat feet early in service but the feet were found 
to be normal.  He did lacerate an area between his left third 
and fourth toes during service, but no residual was noted in 
service medical records.  

Service connection can be presumed for diseases affecting the 
foot such as arthritis if manifest to a compensable degree 
within a year after service.  38 C.F.R. §§ 3.307, 3.309(a).  

The appellant has not shown a diagnosis or other competent 
medical evidence of arthritis or any other listed chronic 
disease affecting his feet to a compensable disease within a 
year after service.  

Even presuming the credibility of his testimony and 
statements for the purpose of determining well groundedness, 
there is an absence of medical evidence that the appellant's 
symptoms through the years are consistent with a chronic 
disease of the feet incurred in service.  Savage.  The record 
as a whole does not tend to support that the inception of any 
current disorder of the foot occurred during his service.  
38 C.F.R. § 3.303(d).  


Head Injury

Entitlement to service connection for a head disorder was 
denied in 1980 and 1983.  The appellant did not initiate an 
appeal.  In June 1993 a claim to reopen was denied based on 
failure to submit new and material evidence.  He did not 
submit an NOD within a year of receiving the June 1993 
notice.  Therefore the June 1993 decision became final.  
38 U.S.C.A. § 7105;  38 C.F.R. § 20.302, 20.1103.  

The evidence submitted prior to June 1993 consists of service 
medical records, a VA examination from November 1955, and a 
hospital record from May 1973, along with the veteran's 
statements.  The evidence submitted after June 1993 includes 
private and VA treatment records from September 1973 and 1983 
to 1996 along with hearing testimony and additional 
statements of the veteran.  

The evidence submitted after June 1993 is overwhelmingly new 
in the sense that it was not previously submitted.  The 
appellant did continue to contend that he had residuals of a 
head injury in service.  However, the evidence was not merely 
cumulative of the evidence previously of record.  Records 
were received that filled in some of the gaps in the 
appellant's post service treatment history.  

Again the central question is whether this newly submitted 
evidence is material.  Whereas the evidence prior to 1993 
showed the head to be normal, and the basis denial of 
entitlement to service connection for was that no residuals 
of a head injury were shown, the subsequently submitted 
evidence shows treatment for chronic headaches.  The 
existence of the treatment bears directly on whether the 
inservice head injury was acute and transitory.  It is noted 
that the appellant has testified that he has had headaches 
since service.  

Having determined that new and material evidence was 
presented to reopen the claim, the Board must determine 
whether or not the claim is well grounded based on the 
evidence as a whole.  Elkins, Winters.  As noted above new 
material evidence may have been submitted and yet the claim 
may not be well grounded.  Id.

The Board's review of the evidentiary record discloses that 
while the appellant has presented records showing post 
service treatment of headaches, the claims folder does not 
contain competent medical evidence of chronic headaches in 
service or for many years thereafter.  The appellant is not 
entitled to a presumption of service incurrence for a 
headache disorder that was neither diagnosed nor shown to 
exist to a compensable degree within a year after service.  
38 C.F.R. §§ 3.307, 3.309(a).

While the appellant reported headaches in service and 
thereafter, even presuming the credibility of his testimony 
and statements for the purpose of determining well 
groundedness, there is an absence of medical evidence that 
the appellant's symptoms through the years are consistent 
with chronic residuals of head trauma in service.  Savage.  
The record as a whole does not tend to support that the 
inception of the veteran's headaches was during his service.  
38 C.F.R. § 3.303(d).  


Trench Mouth

Entitlement to service connection for trench mouth was 
initially denied in July 1980.  The appellant did not 
initiate an appeal.  A claim to reopen was denied in June 
1993 based on failure to submit new and material evidence.  

The appellant did not submit an NOD within a year of 
receiving the June 1993 notice.  Therefore the June 1993 
decision became final.  38 U.S.C.A. § 7105;  38 C.F.R. 
§ 20.302, 20.1103.  

The evidence submitted prior to June 1993 included service 
medical records, a November 1955 VA examination report, and 
statements of the appellant.  The evidence submitted after 
June 1993 included private and VA treatment records  from 
1973, and 1983 to 1996, as well as the appellant's statements 
and testimony.  

The evidence submitted after June 1993 is new in that it was 
not previously considered and was not merely cumulative of 
the previously submitted evidence, which did not show 
treatment of the mouth or teeth after service.  

The main question is whether this newly submitted evidence is 
material.  The appellant has provided testimony and records 
directly on the issue at hand.  The contention of the 
appellant is that incurrence of trench mouth in service 
resulted in loss of teeth in service with subsequent mouth 
pain and loss of his remaining teeth after service.  He 
testified to each of these points.  He has also presented 
evidence that he required removal of all of his remaining 
teeth in 1973.  He told doctors at that time that he had 
trench mouth in service resulting in loss of teeth in 
service.  This treatment preceded his first claim for 
entitlement to service connection for trench mouth in April 
1980.  

Having determined that new and material evidence was 
presented to reopen the claim, the Board must determine 
whether or not the claim is well grounded based on the 
evidence as a whole.  Elkins, Winters.  As noted above new 
material evidence may have been submitted and yet the claim 
may not be well grounded.  Id.

The Board's review of the evidentiary record discloses that 
there is no evidence of a current diagnosis of trench mouth.  
See Brammer.  

While the appellant apparently had some teeth removed in 
service and then again in 1973, there is no competent medical 
evidence showing that the removal of teeth in 1973 was 
related to trench mouth or otherwise to service.  No 
presumption of service incurrence applies.  38 C.F.R. 
§§ 3.307, 3.309(a).  

Even presuming the credibility of the appellant's testimony 
and statements for the purpose of determining well 
groundedness, there is an absence of medical evidence that 
the appellant had chronic trench mouth dating to service.  
Savage.  The record as a whole does not tend to support that 
trench mouth was incurred in service.  38 C.F.R. § 3.303(d).   
A restatement of medical history by a medical examiner 
unenhanced by any additional medical comment by that 
examiner, does not constitute "competent medical evidence." 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  


Hearing Loss and Tinnitus

Entitlement to service connection for hearing loss was denied 
in 1980.  A confirmed rating decision addressing the issues 
of both hearing loss and tinnitus was then issued in July 
1983.  The appellant did not initiate an appeal.  Finally a 
claim to reopen was denied in June 1993 based on failure to 
submit new and material evidence.  The appellant did not 
submit an NOD within a year of receiving the June 1993 
notice.  Therefore the June 1993 decision became final.  
38 U.S.C.A. § 7105;  38 C.F.R. § 20.302, 20.1103.  

Prior to the June 1993 rating decision the evidence 
considered included service medical records, a VA examination 
from November 1955, and the statements of the appellant.  The 
evidence submitted after June 1993 included private and VA 
treatment records from 1964, 1973, and 1983 to 1996.  There 
was also hearing testimony and additional statements of the 
veteran.  

The evidence submitted after June 1993 is overwhelmingly new 
in the sense that it was not previously submitted and it is 
not merely cumulative of the evidence previously of record.  

The main question is whether the newly submitted evidence is 
material.  Whereas previous to June 1993 there was no 
evidence of hearing loss or tinnitus, the subsequently 
submitted evidence shows both sensorineural hearing loss and 
tinnitus.  The appellant has also testified as to how he felt 
his hearing loss and tinnitus were incurred in service, and 
he testified that he has had hearing loss and tinnitus since 
service.  This evidence bears directly and substantially on 
the issues at hand.  

Having determined that new and material evidence was 
presented to reopen the claim, the Board must determine 
whether or not the claim is well grounded based on the 
evidence as a whole.  Elkins, Winters.  As noted above new 
material evidence may have been submitted and yet the claim 
may not be well grounded.  Id.

The Board's review of the evidentiary record discloses that 
while the appellant has presented records showing diagnoses 
of sensorineural hearing loss and tinnitus, with regard to 
the claim for entitlement to service connection for hearing 
loss, there is no evidence by which it can be determined 
whether the appellant has a current hearing disability for VA 
purposes pursuant to 38 C.F.R. § 3.385.  That regulation 
provides that for the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (1998).  

Even if there was a showing of a current hearing disability 
for VA purposes, the claims folder does not contain competent 
medical evidence of chronic hearing loss or tinnitus in 
service or for many years thereafter.  

The appellant is not entitled to a presumption of service 
incurrence for tinnitus and sensorineural hearing loss was 
neither diagnosed nor shown to exist to a compensable degree 
within a year after service.  38 C.F.R. §§ 3.307, 3.309(a).

Even presuming the credibility of his testimony and 
statements for the purpose of determining well groundedness, 
there is an absence of medical evidence that the appellant's 
symptoms through the years are consistent with a chronic 
hearing disability and chronic tinnitus dating to service.  
Savage.  The record as a whole does not tend to support that 
the inception of hearing loss or tinnitus was in service.  
38 C.F.R. § 3.303(d).  

The appellant's DD-214 did show service in an artillery unit 
and receipt of a Korean Service Medal with one bronze service 
star, but there is no showing of decorations indicative of 
combat.  No injuries from combat with the enemy were listed 
on the DD-214.  Therefore, there is no basis for an award of 
entitlement to service connection for tinnitus pursuant to 
38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), which provide 
that satisfactory lay or other evidence that an injury or 
disease was incurred or aggravated in combat will be accepted 
as sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  

Likewise, as there is no evidence of combat, there is no 
basis for entitlement to service connection pursuant to these 
provisions for entitlement to service connection for a lung 
disorder, a low back disorder, an ulcer disorder, a foot 
disability, a head injury and trench mouth.  

In the absence of any competent medical evidence of a nexus 
to service, the appellant's claims are predicated on his own 
lay opinion.  The appellant may report his symptomatology, 
but he does not have the competency of a trained health care 
professional to express opinions as to diagnosis and/or 
etiology of a disorder.  Assertions as to those matters are 
therefore not presumptively credible.  King.  

As it is the province of trained health care professionals to 
enter conclusions that require medical opinions as to 
causation, Grivois, the appellant's lay opinion is an 
insufficient basis upon which to find his claims well 
grounded.  Espiritu.  Accordingly, as well-grounded claims 
must be supported by evidence, not merely allegations, 
Tirpak, the appellant's claims for entitlement to service 
connection for a lung disorder, a low back disorder, an ulcer 
disorder, a foot disability, a head injury, trench mouth, 
hearing loss and tinnitus must be denied as not well 
grounded.  

Although the Board has made a determination on well 
groundedness in the first instance, in light of the 
implausibility of the appellant's claims and the failure to 
meet his initial burden in the adjudication process, the 
Board concludes that he has not been prejudiced by the 
decision to deny his appeal for entitlement to service 
connection.  See Bernard, Elkins, Winters.  

The Board further finds that the appellant has been advised 
of the evidence necessary to establish a well grounded claim, 
and he has not indicated the existence of any evidence that 
has not already been obtained that, if received, would well 
ground his claims.  McKnight v. Gober, 131 F.3d 1483 
(Fed.Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed.Cir. 
1997).  

As the claims for service connection are not well grounded, 
the doctrine of reasonable doubt has no application to the 
appellant's case.  


ORDER

The appellant having not submitted well grounded claims of 
entitlement to service connection for an injury to the right 
shoulder, underarm, and neck, colitis or diverticulitis, 
coronary artery disease, and carotid artery disease, his 
appeal is denied.  


The appellant having submitted new and material evidence to 
reopen the claims of entitlement to service connection for a 
lung disorder, a low back disorder, an ulcer disorder, a foot 
disability, a head injury, trench mouth, hearing loss and 
tinnitus, the claims are reopened; to this extent, the appeal 
is granted.  

The appellant not having submitted well grounded claims for 
entitlement to service connection for a lung disorder, a low 
back disorder, an ulcer disorder, a foot disability, a head 
injury, trench mouth, hearing loss and tinnitus, his appeal 
is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

